Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 1 of 136 PAGEID #: 116206

                                                                      Steven Knight



                  IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION
                                     --|--
                            Case No. 2:11-cv-1016
                                     --|--
               In Re: Ohio Execution Protocol Litigation,
                                     --|--
               Deposition of:        STEVEN KNIGHT
               Date and Time:        Wednesday, August 7, 2019
                                     10:01 a.m.

               Place:                Federal Public Defender's
                                       Office
                                     10 West Broad Street
                                     Suite 1020
                                     Columbus, Ohio

               Reporter:             Julieanna Hennebert, RPR, RMR
                                     Notary Public - State of Ohio
                                     --|--




                           www.IntegrityReportingGroup.com
                                     614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 2 of 136 PAGEID #: 116207

                                                                      Steven Knight

                                                                             Page 2
          1    APPEARANCES:
          2    On behalf of Plaintiff Cleveland Jackson:
          3             MR. ALLEN L. BOHNERT
                        MR. ADAM RUSNAK
          4             Federal Public Defender's Office
                        Southern District of Ohio
          5             10 West Broad Street, Suite 1020
                        Columbus, Ohio 43215
          6             614.469.2999
          7    On behalf of the State:
          8             MS. ANNE BERRY STRAIT
                        Principal Assistant Attorney General
          9             for Dave Yost, Ohio Attorney General
                        Court of Claims Defense
         10             150 East Gay Street, 18th Floor
                        Columbus, Ohio 43215
         11             614.644.6925
         12    On behalf of Ohio Pharmacy Service Center:
         13             MS. TIFFANY L. CARWILE
                        MR. ANDREW FRASER
         14             Assistant Attorneys General
                         for Dave Yost, Ohio Attorney General
         15             Constitutional Offices
                        30 East Broad Street, 16th Floor
         16             Columbus, Ohio 43215
                        614.466.2872
         17
               On behalf of Mental Health and Addiction Services:
         18
                        MS. JANICE R. FRANKE
         19             Ohio Department of Mental Health and Addiction
                           Services
         20             30 East Broad Street, 36th Floor
                        Columbus, Ohio 43215
         21             614.466.8288
         22                                    --|--
         23
         24
         25


                           www.IntegrityReportingGroup.com
                                     614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 3 of 136 PAGEID #: 116208

                                                                      Steven Knight

                                                                             Page 3
          1    APPEARANCES (Continued):
          2    On behalf of DRC Employee No. 1:
          3             MR. STEPHEN C. GRAY
                        Ohio Department of Rehabilitation & Correction
          4             Division of Legal Services
                        4645 Fisher Road, Suite D
          5             Columbus, Ohio 43228
                        614.752.1773
          6
          7    Also present:
          8             DRC Employee No. 1
                        Mr. Brendan Haas
          9             Ms. Katelyn A. Lee Phadke
         10                                    --|--
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25


                           www.IntegrityReportingGroup.com
                                     614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 4 of 136 PAGEID #: 116209

                                                                      Steven Knight

                                                                             Page 4
          1                                    INDEX
          2                                    --|--
          3    STEVEN KNIGHT                                                   PAGE
                Examination by Mr. Bohnert                                       6
          4     Examination by Ms. Strait                                      130
          5                                    --|--
          6                          DEPOSITION EXHIBITS
          7    NUMBER DESCRIPTION                                      IDENTIFIED
          8       1     Subpoena                                                 12
          9       2     Knight's hand diagram                                    29
         10       3     Bohnert's hand diagram                                   29
         11       4     Top 50 drugs for Department of                           89
                        Corrections 2nd Quarter 2019
         12
                  5     ODRC Formulary Drugs Bates stamped                       91
         13             OPS_000264 - 266
         14       6     ODRC Formulary Drugs Bates stamped                       92
                        OPS_000267
         15
                  7     ODRC Top 50 Spend 1st Quarter 2019                       94
         16
                  8     9/5/2018 email Bates stamped                             94
         17             OPS_000770
         18       9     ODRC Top 60 Spend 3rd Quarter 2019                       97
         19       10    10/10/2018 email Bates stamped                           97
                        OPS_006873
         20
                  11    10/25/2018 email chain Bates stamped                     99
         21             OPS_0084550
         22       12    Contract Monitoring Checklist Bates                      99
                        stamped OPS_025463 - 468
         23
                  13    OhioMHAS invoices Bates stamped                        102
         24             OPS_025562 - 564
         25


                           www.IntegrityReportingGroup.com
                                     614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 5 of 136 PAGEID #: 116210

                                                                      Steven Knight

                                                                             Page 5
          1                          DEPOSITION EXHIBITS
          2    NUMBER DESCRIPTION                                      IDENTIFIED
          3       14    Packing slips Bates stamped                            104
                        OPS_025469 - 487
          4
                  15    Purchase orders Bates stamped                          107
          5             OPS_025488 - 507
          6       16    OhioMHAS Invoices Bates stamped                        122
                        OPS_000740 - 757
          7
                  17    Vendor invoices Bates stamped                          122
          8             OPS_025508 - 529
          9       18    OhioMHAS Invoices Bates stamped                        123
                        OPS_025530 - 547
         10
                  19    Purchase order with backup Bates                       124
         11             stamped OPS_025548 - 561
         12       20    Master Selection Listing Items                         126
                        Bates stamped OPS_015155 - 224
         13
         14                                    --|--
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25


                           www.IntegrityReportingGroup.com
                                     614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 6 of 136 PAGEID #: 116211

                                                                      Steven Knight

                                                                             Page 6
          1                              STEVEN KNIGHT,
          2    being by me first duly sworn, as hereinafter
          3    certified, deposes and says as follows:
          4                                EXAMINATION
          5    BY MR. BOHNERT:
          6         Q.        Good morning, sir.
          7         A.        Morning.
          8         Q.        My name's Allen Bohnert and with me here
          9    today is Adam Rusnak.         We represent Cleveland Jackson
         10    who is a plaintiff in the litigation with Ohio's
         11    legal injection litigation.           You know you're here to
         12    give a deposition today, correct?
         13         A.        Correct.
         14         Q.        And you know you've been identified and
         15    designated under Civil Rule 30(B)(6) to provide
         16    answers in a deposition today on behalf of Ohio
         17    Department of Mental Health and Addiction Services,
         18    correct?
         19         A.        Correct.
         20         Q.        So for today's purposes you are speaking
         21    as if you are the Ohio Department of Mental Health
         22    and Addiction Services.          You understand that, right?
         23         A.        I do.
         24         Q.        Have you been deposed before?
         25         A.        No.


                           www.IntegrityReportingGroup.com
                                     614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 7 of 136 PAGEID #: 116212

                                                                      Steven Knight

                                                                             Page 7
          1          Q.       So just kind of, I assume that your
          2    attorneys or others have kind of explained to you
          3    what today will entail, right?
          4          A.       Yes.
          5          Q.       I don't want to ask what they said but
          6    just that they have gone over with you kind of what
          7    we're going to do today?
          8          A.       Yes.
          9          Q.       So basically as I view it we're just going
         10    to have a conversation.          We are trying to get an idea
         11    of some things, some factual information, that kind
         12    of thing, and we're hoping that you can help kind of
         13    educate us on a bunch of these different things.
         14                   So it's not adversarial things, I'm not
         15    trying to trick you, not trying to play games, I'm
         16    trying to learn today and hoping that you can help
         17    me.    Is that okay?
         18          A.       Absolutely.
         19          Q.       So just a couple basic kind of preliminary
         20    things since you haven't been deposed before so that
         21    we're both on the same page, okay?
         22          A.       Uh-huh.
         23          Q.       So I will assume that you understand the
         24    question unless you tell me you don't understand the
         25    question.


                           www.IntegrityReportingGroup.com
                                     614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 8 of 136 PAGEID #: 116213

                                                                      Steven Knight

                                                                             Page 8
          1         A.        Okay.
          2         Q.        Okay?
          3         A.        Uh-huh.
          4         Q.        And I will assume that you understand the
          5    question when you answer that question.               Is that all
          6    right?
          7         A.        Yes.
          8         Q.        Please answer all questions with an oral
          9    response rather than a nod or a shake of the head; is
         10    that okay?
         11         A.        (Nods head.)
         12                   Yes.
         13         Q.        And that's just, the court reporter can't
         14    write down a nod or shake or whatever, so just a
         15    verbal response to something would be helpful.
         16         A.        Okay.
         17         Q.        And because there's only one of her and
         18    there's two of us, if we're both talking at the same
         19    time it makes it exceedingly difficult for her to
         20    produce an accurate record of what we said here
         21    today, so I'll just ask that we both kind of respect
         22    each other and only one of us talk at a time.
         23                   So if I'm asking a question, wait till I'm
         24    finished asking the question and then answer it.                  At
         25    that point if you don't understand, that's where you


                           www.IntegrityReportingGroup.com
                                     614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 9 of 136 PAGEID #: 116214

                                                                      Steven Knight

                                                                             Page 9
          1    say I don't understand, or can you help me understand
          2    what the question is.
          3                   And there may be some of those, I'm not
          4    going to lie.       So at that point just if you could
          5    just make sure that we're not both talking at the
          6    same time, that would be great, okay?
          7         A.        Absolutely.
          8         Q.        Perfect.     If at any point, and I realize
          9    it gets warm in here, if you need to take a break, if
         10    you need to use the restroom or anything like that,
         11    you can just let us know and we'll try to accommodate
         12    that.     The only thing I ask is that you don't ask to
         13    take a break while there's a question pending.                 Just
         14    finish the question and then we'll address the break
         15    issue, okay?
         16         A.        Sure.
         17         Q.        Now, just to be clear on a couple things
         18    regarding identities and things of that nature.                 So
         19    there's a couple things.          One that shouldn't really
         20    affect matters here today and that is that in this
         21    case going back many, many years now several people
         22    have been identified not by their names but only by
         23    identifying numbers, Execution Team Member whatever.
         24    Okay?
         25                   I don't anticipate that that's going to be


                           www.IntegrityReportingGroup.com
                                     614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 10 of 136 PAGEID #:
                                    116215
                                                                   Steven Knight

                                                                         Page 10
       1    an issue here today because I don't know that I
       2    anticipate asking any questions that would go to the
       3    Execution Team members.          But if I do somehow, please
       4    understand I'm not asking for their names, I'm asking
       5    for their reference by number.
       6                   In that case you probably would need to
       7    consult with counsel from the Attorney General's
       8    Office who have been litigating the lethal injection
       9    case.     As I said, I don't anticipate that's going to
      10    be a problem.
      11         A.        Okay.
      12         Q.        Corollary to that is that your counsel
      13    here today Ms. Carwile and I have kind of worked out
      14    what I think is hopefully an understanding and
      15    agreement that while Plaintiff Jackson doesn't
      16    concede that persons who would be potentially
      17    discussed here today who are, say, employees or
      18    agents of the, can I say ODMH, is that still the
      19    accurate acronym?
      20                   MS. FRANKE:      It's actually MHAS because
      21    we're Mental Health and Addiction Services as of
      22    2013.
      23                   MR. BOHNERT:      Is there like a shorter?
      24                   MS. CARWILE:      You could say OPS, Ohio
      25    Pharmacy Services since that's where he's from.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 11 of 136 PAGEID #:
                                    116216
                                                                   Steven Knight

                                                                         Page 11
       1         Q.        We'll just use "OPS" then, is that okay?
       2    Plaintiff Jackson doesn't necessarily agree or
       3    concede that anybody that you would talk about from
       4    OPS would be entitled to anonymity or
       5    confidentiality.
       6                   That being said, for purposes of today's
       7    deposition we've agreed that if at any point you need
       8    to discuss names that are not on documents or
       9    whatever, then let's make sure that you're going to
      10    consult with your counsel to make sure that the
      11    person you're referring to is identified consistently
      12    by a number or something along those lines, okay?
      13         A.        Absolutely.
      14                   MR. BOHNERT:      Is that, Ms. Carwile,
      15    acceptable to you?
      16                   MS. CARWILE:      Yes.    And I want to let you
      17    know after our conversation the Department of
      18    Rehabilitation and Corrections let me know that an
      19    individual with them that wants confidentiality that
      20    I don't think has a number because the statute does
      21    put civil liability on people that disclosed that
      22    name and we haven't had time to resolve that issue,
      23    he's going to identify that person as DRC Employee
      24    No. 1.
      25                   If you need that person's identification


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 12 of 136 PAGEID #:
                                    116217
                                                                   Steven Knight

                                                                         Page 12
       1    we would prefer you try to get that from DRC since
       2    they're one of the parties in the case.
       3                   MR. BOHNERT:      So just so I'm understanding
       4    you clearly, this person is not an Execution Team
       5    member and is an employee in some other capacity with
       6    DRC; is that correct?
       7                   MS. CARWILE:      I don't know their status on
       8    the Execution Team.         I know that they don't have a
       9    number but they do want confidentiality.
      10                   MR. BOHNERT:      So if they don't have a
      11    number then -- yeah, okay.           Well, certainly we
      12    obviously wouldn't necessarily agree or concede to
      13    that but for purposes of today's deposition and the
      14    interest of not bringing things to a grinding halt
      15    over something that may not be an issue, let's
      16    proceed and we'll operate under RC, what did you say
      17    DRC Employee No. 1?
      18                   MS. CARWILE:      Yes.    Thank you.
      19         Q.        (By Mr. Bohnert) Steve, right?
      20         A.        Yes.
      21         Q.        Steve, let's talk a little bit about what
      22    you did to prepare for today's deposition.                I'm
      23    handing you what I guess we may as well mark as
      24    Deposition Exhibit 1.
      25                   (DEPOSITION EXHIBIT 1 MARKED.)


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 13 of 136 PAGEID #:
                                    116218
                                                                   Steven Knight

                                                                         Page 13
       1         Q.        What we'll do when we work with an exhibit
       2    is I'll hand it first to the court reporter, she'll
       3    mark it so that we're all on the same page about
       4    what's what, and she'll hand it to you, and generally
       5    have a courtesy copy for your counsel as well.
       6         A.        Okay.
       7         Q.        So I've handed you what's now been marked
       8    Deposition Exhibit 1.         Do you recognize what this
       9    particular document is?
      10         A.        I do.
      11         Q.        And can you tell me what it is?            What do
      12    you recognize it to be?
      13         A.        A subpoena to be here today.
      14         Q.        Okay.    And you received this subpoena; is
      15    that right?
      16         A.        Yes.
      17         Q.        And if you turn to I guess it would be
      18    page -- 1, 2, 3 -- 4 and thereafter, is it accurate
      19    to say that this Attachment 1 starting around on
      20    page 9 or so sets out deposition subject matters that
      21    are to be fair game here for today?              Is that right?
      22         A.        Yes.
      23         Q.        And so have you reviewed the deposition
      24    subject matters list?
      25         A.        Yes.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 14 of 136 PAGEID #:
                                    116219
                                                                   Steven Knight

                                                                         Page 14
       1         Q.        So tell me what else that you did to
       2    prepare for today's deposition.            Other than just
       3    simply reading through the list of topics on
       4    Attachment 1.
       5         A.        There were requests of documentation that
       6    was provided, that we provided to, I guess to you.
       7         Q.        "You" meaning your counsel?
       8         A.        Yes.
       9         Q.        And then they provided them to us.
      10         A.        Yes.
      11         Q.        So were you involved in actually obtaining
      12    or searching for those documents?             Or you're just
      13    saying you knew that it happened?             Kind of describe a
      14    little bit for me what you mean by that.
      15         A.        For part of the documents that was in our
      16    systems I searched for those documents myself.
      17         Q.        And did you do anything else to prepare
      18    for today's deposition?
      19         A.        I had a couple meetings with my counsel.
      20         Q.        Okay.    And how long would you say that in
      21    total, not getting into the substance of what you
      22    talked about but just in general how long would you
      23    say you spent meeting with your counsel to prepare
      24    for the deposition here today?
      25         A.        All meetings total?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 15 of 136 PAGEID #:
                                    116220
                                                                   Steven Knight

                                                                         Page 15
       1         Q.        Correct.
       2         A.        Five hours.
       3         Q.        Okay.    Did you talk with or interview with
       4    anybody else for today's deposition other than you
       5    identified your counsel here today?
       6         A.        Just Department of Mental Health counsel
       7    also.
       8         Q.        And who is that?
       9         A.        Janice Franke.
      10         Q.        Anybody else?
      11         A.        The CEO for Office of Support Services.
      12         Q.        The office of what, I'm sorry?
      13         A.        Pharmacy Services, sorry.
      14         Q.        And who is that?
      15         A.        Brandon Haas.
      16         Q.        And are those two meetings included in
      17    that total aggregate of five hours that you mentioned
      18    a moment ago?
      19         A.        Yes.
      20                   MS. CARWILE:      I want to object.        He seems
      21    to be having a little question about names so I just
      22    want to instruct him, if you don't mind.
      23                   If it's in relation to the execution drugs
      24    and pertaining to them, that's where we're going to
      25    use Person No. 1 and Person No. 2.             If we're just


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 16 of 136 PAGEID #:
                                    116221
                                                                   Steven Knight

                                                                         Page 16
       1    talking about personnel in general and who you spoke
       2    with and who is in the Department, you are allowed to
       3    give those names.
       4                   THE WITNESS:      Okay, thank you.
       5         Q.        So to be clear, I'm not asking right now
       6    about anything related to obtaining drugs of any
       7    kind, I'm simply trying to lay the foundation or get
       8    an understanding of what you did to prepare for
       9    today.
      10         A.        Okay.
      11         Q.        So you mentioned meeting with your
      12    counsel, meeting with OPS counsel and the CEO of OPS.
      13    Anybody else that you met with in preparation for
      14    today's deposition?
      15         A.        Not to my recollection, no.
      16         Q.        And you said you spent approximately five
      17    hours in those meetings; is that right?
      18         A.        Total.
      19         Q.        And did you review any, I mean you
      20    mentioned that you were involved in initial review
      21    for production of documents in response to the
      22    subpoena.      In preparation for today's deposition did
      23    you actually review any of the documents themselves
      24    that have been identified and produced?
      25         A.        I didn't specifically go over any of that


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 17 of 136 PAGEID #:
                                    116222
                                                                   Steven Knight

                                                                         Page 17
       1    particular data or anything like that.
       2         Q.        But are you prepared to discuss, explain,
       3    testify about any of those documents that were
       4    produced to us?
       5         A.        Absolutely.
       6         Q.        Did you, so we've got the meetings with
       7    counsel, meetings with the CEO, you testified about
       8    having been involved in production or review for
       9    production of the documents.           Is there anything else
      10    that you did to prepare for today's deposition that
      11    you can think of?
      12         A.        Not that I can remember.
      13         Q.        So let's talk about some background a
      14    little bit so I can get an idea of how you came to be
      15    here with all of us in this wonderful stifling room.
      16                   Steve, can you tell me what is your
      17    position within OPS?
      18         A.        I'm the supervisor of the procurement and
      19    warehouse.
      20         Q.        And what does that mean?          Like what are
      21    your job duties in that capacity?
      22         A.        So I manage the day-to-day operations of
      23    the warehouse operations and procurement staff, part
      24    of the leadership team of our whole operation.
      25         Q.        Now you'll have to forgive me because I


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 18 of 136 PAGEID #:
                                    116223
                                                                   Steven Knight

                                                                         Page 18
       1    feel like I don't have a good understanding of what
       2    exactly OPS entails, what it is, and we'll get kind
       3    of some drilling down into some of those specifics
       4    here in a little bit, but just in terms of your
       5    statement about management of the warehouse, explain
       6    that a little bit more.
       7                   What do you mean by the warehouse and
       8    managing the employees there and that kind of thing?
       9    What is it that you do on a daily basis I guess?
      10    Help me understand that a little more.
      11         A.        So the warehouse is a typical distribution
      12    type warehouse that receives orders from customers,
      13    those orders are sent out to the warehouse to be
      14    picked, packed, and shipped and delivered.
      15                   And as questions arise, data evaluation,
      16    you know, evaluating how the operation's going, are
      17    we as productive as we should be, are we not as
      18    productive as we should be for a typical distribution
      19    type business.
      20                   And then the procurement operation is
      21    obviously the procuring of all the items that we
      22    carry and ensuring that it's following the proper
      23    procedures, answering questions and things like that
      24    how to stock products and so on.
      25         Q.        Just so I'm clear, when you say "we" and


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 19 of 136 PAGEID #:
                                    116224
                                                                   Steven Knight

                                                                         Page 19
       1    "our" and that kind of thing, specifically who is
       2    "we"?
       3         A.        "We" being, from the way I was meaning it
       4    was "we" being OPS as an operation.
       5         Q.        And so I guess let's talk about some of
       6    that basic kind of organizational stuff then so I
       7    have a better understanding of what everything is,
       8    what all is going on.
       9                   So I know that there's the Ohio Department
      10    of Mental Health and Addiction Services, I know
      11    there's the Ohio Pharmacy Service Center, no S,
      12    right?
      13         A.        Uh-huh.
      14         Q.        Am I correct in that?
      15         A.        Service you're saying "center" versus
      16    "centers"?
      17         Q.        I don't know.      You tell me.
      18         A.        I mean that's what you're saying no S?
      19         Q.        No, it's not Ohio Pharmacy Services
      20    Center, it's Ohio Pharmacy Service Center, not to be
      21    confused with as I understand it the Ohio Pharmacy
      22    Services; is that right?
      23         A.        To my knowledge we're talking about the
      24    same people.
      25         Q.        Okay.     So as I understood it there is the


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 20 of 136 PAGEID #:
                                    116225
                                                                   Steven Knight

                                                                         Page 20
       1    Department of Mental Health and Addiction Services
       2    and my understanding was there was sort of the
       3    umbrella sub-office of the Ohio Pharmacy Service
       4    Center within which then there's the Ohio Pharmacy
       5    Services and there's the Central Pharmacy Inpatient
       6    and Central Pharmacy Outpatient.
       7         A.        Sorry, I misunderstood you.
       8         Q.        Do I have that?
       9         A.        I did misunderstand your previous
      10    question.      That is correct.
      11         Q.        So I just want to make sure that we're
      12    precise in our language because at times there's been
      13    discussions of the Ohio Pharmacy Services Center and
      14    I think my read on that is that kind of confuses
      15    whether we're talking about Ohio Pharmacy Service
      16    Center or Ohio Pharmacy Services.             And I understand
      17    them to be kind of two subtly distinct terms.
      18         A.        To clarify that I think.
      19         Q.        Please.
      20         A.        Ohio Pharmacy Services is the
      21    encompassing, Pharmacy Service Center is the
      22    warehouse.
      23         Q.        Tell you what, let's do this.           Can you
      24    draw me a diagram so I can understand kind of like an
      25    organizational flowchart I guess if you would.                 At


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 21 of 136 PAGEID #:
                                    116226
                                                                   Steven Knight

                                                                         Page 21
       1    the top we'll start with ODMA -- at the top start
       2    with Ohio Department of Mental Health and Addiction
       3    Services and then help me understand how it goes from
       4    there.
       5         A.        That's Ohio Pharmacy Services.
       6         Q.        When you say "OPS" on your diagram?
       7         A.        Yes.    And within here is the CPIP, Central
       8    Pharmacy Inpatient, as you said.
       9         Q.        Okay.
      10         A.        CPOP, Central Pharmacy Outpatient.
      11         Q.        Okay.
      12         A.        PSC, Pharmacy Service Center.           And then
      13    I'll just kind of lump everything else into
      14    administrative transportation, that type of stuff.
      15         Q.        Okay.
      16         A.        And there's obviously more within the ODMH
      17    side.
      18         Q.        So in looking at the diagram then when you
      19    are talking about the warehouse, for instance, that
      20    is the warehouse run by OPS the sort of umbrella
      21    office for Central Pharmacy Inpatient, Central
      22    Pharmacy Outpatient, Pharmacy Service Center, and the
      23    administrative operations, correct?
      24         A.        Correct.
      25         Q.        And what is it that OPS does when you say


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 22 of 136 PAGEID #:
                                    116227
                                                                   Steven Knight

                                                                         Page 22
       1    stock product or procure product, help me understand
       2    that a little bit more, please.
       3         A.        We buy the product in what I'll call is a
       4    bulk form and take customer orders and we'll break
       5    that bulk form down into order level quantities and
       6    deliver that to them.
       7         Q.        When you say "product," what do you mean?
       8    Are we talking about just pharmaceuticals, are we
       9    talking about not pharmaceuticals?             Help me
      10    understand that.        Assume that I know nothing, as many
      11    of the other folks in this room do, just assume that
      12    I know nothing and help me understand that on like a
      13    second grade level.
      14         A.        Pharmaceuticals obviously, medical
      15    supplies, personal care items.            Small amount of
      16    office type supplies; pencils, papers, that type of
      17    thing.
      18         Q.        Okay.
      19         A.        Over-the-counters which could be under the
      20    pharmaceutical side.
      21         Q.        And who are the customers?          Like who
      22    purchases -- I assume if somebody wants something
      23    from OPS they have to purchase it from OPS; is that
      24    right?
      25         A.        Correct.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 23 of 136 PAGEID #:
                                    116228
                                                                   Steven Knight

                                                                         Page 23
       1           Q.      So even if it's the State of Ohio moving
       2    money from one pocket to another from, for instance,
       3    Department of Rehabilitation and Corrections, do they
       4    have to then exchange money to obtain a product from
       5    OPS?
       6           A.      Yes.
       7           Q.      Who else are the customers?
       8           A.      So it's defined by the Ohio Revised Code
       9    that states who is allowed to purchase product from
      10    us.
      11          Q.       And is it like all Ohio agencies, is it
      12    like if I as a private citizen were to come and speak
      13    with you:      Hey, Steve, I'd like to get my hands on
      14    blank product?        Can I do that as a private citizen?
      15          A.       No.
      16          Q.       So what is sort of the requirement in
      17    order to be able to purchase from OPS?
      18          A.       Generally speaking, I'm not quoting the
      19    Ohio Revised code.
      20          Q.       Sure.
      21          A.       But it states state agencies that are
      22    nonprofit agencies.         There are some free clinics,
      23    like I said the Department of Corrections, Department
      24    of Mental Health, Department of Youth Services.                 What
      25    I'll call opiate addiction clinics.              But everything


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 24 of 136 PAGEID #:
                                    116229
                                                                   Steven Knight

                                                                         Page 24
       1    is a nonprofit type of organization.              It definitely
       2    cannot be a for profit type organization.
       3         Q.        So OhioHealth can't come to you guys and
       4    say we'd like to buy product from you.
       5         A.        Absolutely not.
       6         Q.        So in terms of the Pharmacy Service
       7    Center, explain kind of the specifics of what is it
       8    that PSC does specifically.
       9         A.        I would guess I would say there's two
      10    pieces to that.       There's the procurement side of the
      11    product, and there is what I term as the warehouse
      12    side of the product.         Again, for a general view of
      13    how this looks would be a standard typical
      14    distribution business.
      15                   So a purchase order would be created to a
      16    vendor, the product would be received in our
      17    warehouse, it would be put away into stock.                The
      18    customer order would come in, the order would be
      19    placed in the system, it would tell them, the store
      20    keepers staff, this is the items on that order.                  They
      21    would walk through the warehouse, pick each item
      22    that's on there, it's packed, what we call shipped or
      23    delivered.
      24         Q.        So if I'm understanding you correctly it
      25    sounds to me that PSC is the part of the procurement


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 25 of 136 PAGEID #:
                                    116230
                                                                   Steven Knight

                                                                         Page 25
       1    operation where you, PSC, would go out in the
       2    marketplace to say AmeriSourceBergen or Cardinal
       3    Health, any of these main distributors to obtain drug
       4    products not necessarily on demand but just that you
       5    would maintain a stock of a certain list of drug
       6    product that you would go and get and bring in to PSC
       7    and just have in inventory in your warehouse; is that
       8    right?
       9         A.        Correct.     Based on a systematic use of
      10    setting inventory levels and what you're going to
      11    sell in that amount of time.
      12         Q.        Now, does PSC also act -- let me back up.
      13                   My understanding of what we just talked
      14    about was that that is sort of a prearrangement.                  In
      15    other words, when the customer comes to you you've
      16    already got the product in stock in theory at PSC and
      17    you just process it from there, send it out the door,
      18    and it doesn't involve PSC at that point having to go
      19    out and look for it in the broader open marketplace,
      20    right?     Assuming you have it in stock.
      21         A.        Yeah, assuming it's available in stock.
      22    We do receive special requests.            I wouldn't call
      23    necessarily special requests, new medication might
      24    come on the market or there's a particular something
      25    that needs to be treated and the prescription would


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 26 of 136 PAGEID #:
                                    116231
                                                                   Steven Knight

                                                                         Page 26
       1    have been maybe written for a particular drug or
       2    something like that.         So what we stock is all based
       3    on movement.
       4         Q.        So you actually I guess anticipated my
       5    next question, which was if somebody or an agency or
       6    if somebody who's allowed to purchase from PSC comes
       7    to PSC and says I would like to get this product, you
       8    look in your inventory and no, we don't carry it, can
       9    you then go out and look for it in the broader open
      10    marketplace?
      11         A.        Yes.
      12         Q.        So we have OPS the broader umbrella, we
      13    have Pharmacy Services Center, "center," right?                 Not
      14    "centers"?
      15         A.        Not "centers."
      16         Q.        Not like Centers for Disease Control?
      17         A.        Yeah, no.
      18         Q.        Help me understand where Central Pharmacy
      19    Inpatient fits in this web of things in the drug
      20    procurement process.
      21         A.        Central Pharmacy Inpatient is a customer
      22    of the warehouse, or PSC.           They place orders from us
      23    and we follow that same process of getting the
      24    product to them.        We again, as I stated earlier, we
      25    buy the product in bulk, which could be a bottle or a


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 27 of 136 PAGEID #:
                                    116232
                                                                   Steven Knight

                                                                         Page 27
       1    package of in the pharmaceutical world pills.                 Could
       2    be a hundred count bottle, could be a thousand count
       3    bottle.     So that's where we call it bulk.             And we
       4    would deliver to the Central Pharmacy Inpatient.
       5                   They are a patient label filling operation
       6    versus we are not patient labeled, we are just the
       7    bulk product.
       8         Q.        Help me understand that a little bit more.
       9    When you say "patient labeling" because I've heard a
      10    lot of terms in the course of this litigation and
      11    that is one that I have never heard.              Help me
      12    understand that a little bit.            I suspect it's fairly
      13    simple but again treat me like a dummy, help me
      14    understand.
      15         A.        If you went to your local pharmacy and got
      16    a prescription, that would be the same.               So the
      17    prescription would come in to the Central Pharmacy
      18    Inpatient and they would fill the prescription.
      19    Which is to a particular person, not bulk.
      20         Q.        And they in turn would come to Pharmacy
      21    Service Center as the first stop -- well, I shouldn't
      22    assume.     They would come to Pharmacy Service Center
      23    to fill that need of a product.
      24         A.        From a bulk perspective, correct.
      25         Q.        Now just to be clear because the term


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 28 of 136 PAGEID #:
                                    116233
                                                                   Steven Knight

                                                                         Page 28
       1    "bulk" can sometimes be a little confusing, did
       2    you -- I appreciate that you kind of defined it
       3    somewhat.      To be clear when you say "bulk," you're
       4    not necessarily just referring to say like the raw
       5    powder form of a product that might then be
       6    compounded or anything, right?
       7          A.       No.
       8          Q.       But could you obtain like if an order came
       9    in that somebody wanted the raw active pharmaceutical
      10    ingredient, the API of something powder, could you at
      11    Pharmacy Service Center go out and look to purchase
      12    it?
      13          A.       I guess the best way to describe it would
      14    be, yes, I can search for anything.
      15          Q.       Okay.
      16          A.       Whether it's available to us or not is a
      17    separate question.
      18          Q.       Right, of course.       But in other words,
      19    you're not, PSC, you are not limited to just
      20    purchasing product that is manufactured by an
      21    FDA-approved manufacturer, correct?
      22          A.       To answer the question I can't imagine us
      23    purchasing anything that would not be approved
      24    medication.
      25          Q.       Well, I guess like, for instance, the


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 29 of 136 PAGEID #:
                                    116234
                                                                   Steven Knight

                                                                         Page 29
       1    active pharmaceutical ingredient in a drug that might
       2    want, that might ultimately be compounded, right,
       3    that's not necessarily a manufactured product,
       4    manufactured by an FDA-approved manufacturer.                 You
       5    see what I'm saying?
       6         A.        Uh-huh.
       7         Q.        But it's still something that say a
       8    customer might want and might come to you to look to
       9    get it.     I guess my question is would you guys be
      10    able to go out and look to purchase the API in that
      11    situation?
      12         A.        We would.
      13         Q.        There's no restrictions on you being able
      14    to do that.
      15         A.        Not that I -- anything that would be out
      16    of the ordinary type process I'm sure we would check
      17    with any pharmacy laws or anything like that to
      18    ensure it's, as long as I guess the statement is if
      19    you're talking about legal type products that are,
      20    yes, we could go find that type of thing.
      21         Q.        So if I were to make a, if I were to
      22    modify your diagram just a little bit, make sure I'm
      23    using the right terms.          I'm handing you, let's mark
      24    this diagram that you made as Deposition Exhibit 2.
      25                   (DEPOSITION EXHIBITS 2 - 3 MARKED.)


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 30 of 136 PAGEID #:
                                    116235
                                                                   Steven Knight

                                                                         Page 30
       1         Q.        Steve, I'm going to hand you my crudely
       2    drawn diagram here.         On the diagram we've got a
       3    handful of boxes in sort of a flowchart order.                 On
       4    the bottom there's a box that says "customer," one
       5    level up from there there are a couple boxes, one
       6    that says CPIP, which stands for Central Pharmacy
       7    Inpatient, another box at the same level that says
       8    CPOP, Central Pharmacy Outpatient, and box above that
       9    that says PSC or Pharmacy Service Center.                Did I
      10    accurately describe that?
      11         A.        Yes.
      12         Q.        Now, if you could, using a pen can you
      13    just, I think it should be fairly common sense but I
      14    want to make sure I understand the sort of flow, if
      15    you could help me diagram the flow of a request for a
      16    purchase of a drug product and then the flow of that
      17    drug product from the bottom to the top and then back
      18    down again.      All right?
      19                   I realize the diagram's crude but is it,
      20    at its basic level would an order start with the
      21    customer on the bottom?
      22         A.        Yes.
      23         Q.        And then go to say Central Pharmacy
      24    Inpatient if the customer was say Ohio Department of
      25    Rehabilitation and Corrections?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 31 of 136 PAGEID #:
                                    116236
                                                                   Steven Knight

                                                                         Page 31
       1         A.        Yes.    There could be different paths based
       2    on which customer.
       3         Q.        Okay.    Let's say we're talking
       4    specifically about ODRC.
       5         A.        Okay.
       6         Q.        So if you could draw an arrow that would
       7    indicate the flow of the request.             Would it go
       8    directly from the customer to PSC or would it go from
       9    the customer to CPIP?
      10         A.        And I'm going to throw another twist here.
      11         Q.        That's fine, please.
      12         A.        It depends on the product.
      13         Q.        Okay.    Help me understand that, what do
      14    you mean?
      15         A.        So if the Department of Corrections is
      16    asking for a personal care item, shampoo, a brush, a
      17    medical supply, things of that nature, it would come
      18    directly to Pharmacy Service Center.
      19         Q.        So things that would not ordinarily
      20    require a prescription.
      21         A.        Correct.
      22         Q.        What if we're talking about a particular
      23    controlled substance, for instance?              I mean I assume
      24    PSC doesn't just hand those out to anybody.
      25         A.        Not at all.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 32 of 136 PAGEID #:
                                    116237
                                                                   Steven Knight

                                                                         Page 32
       1         Q.        So let's imagine that it's DRC is the
       2    customer and they are wanting to get a controlled
       3    substance that would be used specifically for an
       4    individual, okay?
       5         A.        Uh-huh.
       6         Q.        Illustrate on that Exhibit 3 here for me
       7    the direction of how the request would go and then
       8    communicate back down with downward arrows the chain
       9    of that drug product back to the customer.
      10         A.        Okay.
      11         Q.        Does that make sense?
      12         A.        It does.     Can I ask a clarifying question?
      13         Q.        Absolutely, please.
      14         A.        You're saying a request from the
      15    Department of Corrections for I'm going to say a
      16    prescription whether it's controlled or prescription
      17    based medication.
      18         Q.        Sure.
      19         A.        For a particular individual.           You want me
      20    to draw a line how the request gets processed and how
      21    it gets shipped back to them.
      22         Q.        Yes.
      23         A.        Okay.
      24         Q.        So the upward arrows are the request.
      25         A.        Yes.    So to explain my delay here, there


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 33 of 136 PAGEID #:
                                    116238
                                                                   Steven Knight

                                                                         Page 33
       1    is medications that are stored, they're not ordering
       2    for an order for order type basis typically.
       3         Q.        "They" being CPIP.
       4         A.        Right.
       5         Q.        They wouldn't necessarily, so you're
       6    saying if I understand you correctly that CPIP
       7    themselves might have some stock of medications that
       8    they wouldn't even need to come to you at PSC to get?
       9    They could just handle the order?
      10         A.        Let me clarify that just a little bit.
      11    But at some point in time if it was even sitting on
      12    their shelf, it did come from us.             So at some point
      13    in time this process is a hundred percent.
      14         Q.        When you say "this," you're pointing to
      15    the document that is Exhibit 3 with the arrows up and
      16    down, right?
      17         A.        Correct.
      18         Q.        Just for purposes of the record.
      19                   So let's talk specifically, and I guess to
      20    clarify, your position specifically, you Steve, you
      21    are near the top of this chain there at PSC, right?
      22         A.        Correct.
      23         Q.        And so you're in fact the one who's
      24    responsible for all the procurement operations by
      25    PSC, correct?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 34 of 136 PAGEID #:
                                    116239
                                                                   Steven Knight

                                                                         Page 34
       1         A.        Correct.
       2         Q.        So if we were to add an additional, say
       3    we'll do this, AmeriSourceBergen, Cardinal Health, et
       4    cetera.     So I've just added a couple boxes above
       5    Pharmacy Services Center.
       6                   If my understanding of the system is
       7    correct, there would be arrows going up from PSC out
       8    to these drug sources or drug distributors that would
       9    be the places where Pharmacy Services Center would
      10    procure the drugs; is that correct?
      11         A.        Correct.
      12         Q.        So if you could just draw the same kind of
      13    thing, I mean again I think it's common sense but I
      14    just want to make sure because my wife says I don't
      15    have any.
      16                   If we go up from PSC out into the
      17    marketplace and those drugs then come back on PSC.
      18    In other words, the drugs don't come from say
      19    Cardinal Health or AmeriSourceBergen all the way
      20    directly to the customer, right?
      21         A.        Correct.
      22         Q.        I just want to make sure I have a visual
      23    understanding of that.
      24         A.        And those lines represent the et cetera, I
      25    wasn't pointing to a particular one.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 35 of 136 PAGEID #:
                                    116240
                                                                   Steven Knight

                                                                         Page 35
       1         Q.        And this is just a hypothetical and I'm
       2    not specifically saying any particular drug product.
       3    Just in general trying to understand the ordinary
       4    sort of transactional kind of flow --
       5         A.        Sure.
       6         Q.        -- of how things would work.
       7                   So let's talk specifically now as it
       8    relates to drugs that would be used for executions.
       9    You with me?
      10         A.        Uh-huh.
      11         Q.        Yes?
      12         A.        Yes.    Sorry.
      13         Q.        So describe for me the process, and you
      14    can feel free to indicate there on Exhibit 3 as you
      15    need.     Using a different color than blue if you
      16    could, if you could describe for me and walk through
      17    for me the process by which ODRC obtains drugs to be
      18    used for executions, please.
      19         A.        So to my knowledge I have not been, has
      20    not been said to me or to our operations that this
      21    particular medication is for an execution process.
      22         Q.        Okay.     You anticipated one of my questions
      23    here later on down.         I like where you're thinking.
      24                   So to make sure I understand, you're
      25    saying that when ODRC is purchasing -- or, let me


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 36 of 136 PAGEID #:
                                    116241
                                                                   Steven Knight

                                                                         Page 36
       1    rephrase.
       2                   When a drug to be used, intended to be
       3    used for execution is being procured, purchased with
       4    the idea that it's going to go back down to the
       5    customer level of DRC, the information of what that
       6    drug's going to be used for is not conveyed to the
       7    people at PSC?
       8         A.        Correct.
       9         Q.        I guess I should actually include one
      10    other kind of clarification within PSC.
      11         A.        Okay.
      12         Q.        I presume, although maybe I shouldn't,
      13    that you, Steve, are not the sole person who's
      14    actually sitting down at a terminal, computer
      15    terminal or a telephone and actually going out into
      16    the marketplace and finding and purchasing all these
      17    drug supplies; is that correct?
      18         A.        That is a correct assumption, yes.
      19         Q.        Help me understand how that happens.
      20         A.        So we have other purchasing agents --
      21         Q.        Within PSC?
      22         A.        Within PSC that are responsible for
      23    procuring anything from, any of those products that
      24    I've talked about that we carry; pharmaceuticals,
      25    medical supplies, personal care, any of that.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 37 of 136 PAGEID #:
                                    116242
                                                                   Steven Knight

                                                                         Page 37
       1         Q.        Okay.    And so their job is to go out and
       2    get the product.
       3         A.        Correct.
       4         Q.        And you're the supervisor of those, can I
       5    call them buying agents?          What's the term you use?
       6         A.        Technical term is sourcing analyst.
       7         Q.        Okay.    So the sourcing analysts are the
       8    ones who take an order and then say do we have it in
       9    stock, if so yes, sell it, if we don't have it in
      10    stock, can I go find it out in the marketplace; is
      11    that accurate?
      12         A.        Close but I'm going to clarify it a little
      13    differently.
      14         Q.        Please do.
      15         A.        Orders from our customers are placed to
      16    the Pharmacy Service Center, our sourcing analyst.
      17    We use a sophisticated requirements planning system
      18    that looks at history, seasonality, lead time, all of
      19    those type of things that it takes into consideration
      20    for us to have the product on the shelf.
      21         Q.        Okay.
      22         A.        Prior to the customer placing the order.
      23         Q.        Okay.
      24         A.        So it is a quick turnaround.           It's
      25    possible out of stocks happen and it would pop up an


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 38 of 136 PAGEID #:
                                    116243
                                                                   Steven Knight

                                                                         Page 38
       1    alert and hey, this is something you need to buy, so
       2    they would go out and buy it.
       3                   Does that make, clarify the difference?
       4    We don't specifically look at every customer order
       5    and say do you have it, do I need to buy it.
       6         Q.        Okay.    So if an order comes in, the
       7    computer will tell you hey, we got it in stock,
       8    process it, send it out.
       9         A.        Absolutely.
      10         Q.        But if it's not in stock then the sourcing
      11    analyst?
      12         A.        There you go.
      13         Q.        The sourcing analyst would be the ones who
      14    would then go out in the marketplace and look for
      15    where they could obtain it from, correct?
      16         A.        Correct.
      17         Q.        And it might sound rudimentary but tell me
      18    how they do that.        On the telephone, are we talking
      19    computer, are we talking carrier pigeons?
      20         A.        We've recently stopped the carrier pigeon.
      21         Q.        Yay progress.
      22         A.        Yes.    We have, we follow all the State
      23    procurement laws so we can't just go to necessarily
      24    anybody but we have state contracts, we have a direct
      25    spending authority, there are laws around that we


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 39 of 136 PAGEID #:
                                    116244
                                                                   Steven Knight

                                                                         Page 39
       1    have to have special, looking for the best price and
       2    those type of things.         But following those contracts
       3    we would go to that particular source and look for
       4    that medication.
       5         Q.        So two things there, when you say follow
       6    the best price, what do you mean by that?
       7         A.        So there's a state contract that states
       8    this is who your primary vendor is for this
       9    particular type of product that we carry.                So we have
      10    pharmaceutical, we have medical supplies, we have
      11    this.     And that contract says that you need to buy
      12    that product from this particular person -- or, not
      13    person, excuse me, company.
      14         Q.        Okay.
      15         A.        Now, if that company is out of that
      16    product, we would look somewhere else.
      17         Q.        Someplace that might not be contracted.
      18         A.        That is possible, yes.         And we would use
      19    different kinds of spending authority to do so but
      20    it's all within the state procurement laws to do
      21    that.
      22         Q.        If you need to purchase a product, you
      23    being PSC need to purchase a product because you
      24    don't have it, is that required to be, like are there
      25    a minimum number of bids that you need to identify


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 40 of 136 PAGEID #:
                                    116245
                                                                   Steven Knight

                                                                         Page 40
       1    and then you're bound to take the lowest bid?                 Is it
       2    just can you go wherever if the contracted typical
       3    source doesn't have it?          I mean explain that process
       4    a little bit for me.
       5         A.        First step would be if there is a
       6    contract, if that product is not available on a
       7    contract which could be a primary contract or
       8    potentially like a backup contract, we would have to
       9    get three bids.
      10         Q.        Okay.
      11         A.        And I'm not talking about a specific
      12    product, I'm just talking state policy on buying
      13    something.
      14         Q.        Just any product.
      15         A.        Yes, exactly.      We would get three bids,
      16    three competitive bids and we would take into
      17    consideration the price, could be availability, could
      18    be delivery time.
      19                   So just because somebody is 2 cents
      20    cheaper and it's going to take them six weeks to get
      21    it and I'm paying 2 cents more and I can get it
      22    tomorrow and it meets what my customer needs, we
      23    might pay the 2 cents more because we had to wait six
      24    weeks.     So there are other things just than lowest
      25    price.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 41 of 136 PAGEID #:
                                    116246
                                                                   Steven Knight

                                                                         Page 41
       1         Q.        Gotcha.    What if there's not three bids
       2    that you can obtain?         Let's say you can only get two
       3    because nobody else has the product but two people or
       4    two entities do.        Is there a way that that three bid
       5    requirement falls by the wayside or are you just kind
       6    of out of luck?
       7         A.        If you can only obtain two bids, which I'm
       8    just trying to think back if we've had that situation
       9    where we haven't, because another, you can use
      10    something as simple as Google to go find people that
      11    supply that item.
      12                   If it was something that we could not
      13    obtain three bids on, we would probably go through
      14    the process of like a sole source, that this can only
      15    be provided by one particular person.              And that would
      16    require a letter from the manufacturer saying we are
      17    the only ones that provide this.
      18         Q.        What I hear you saying is that even if
      19    there's not three bids that can be obtained, there is
      20    a way that a product could be purchased by PSC?                 Is
      21    that a nutshell accurate statement?
      22         A.        I'm going to say generally, yes.            There
      23    are always other laws that come into consideration
      24    about who you're buying product from and things of
      25    that nature.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 42 of 136 PAGEID #:
                                    116247
                                                                   Steven Knight

                                                                         Page 42
       1         Q.        Right.    And in terms of the sole source
       2    you mentioned a letter from the manufacturer saying
       3    we're the sole source.          Typically how quick would
       4    that process work in terms of going to the
       5    manufacturer saying we need a letter, we'd like to
       6    buy this product from you but we need a letter saying
       7    that you're the only manufacturer of it?               Like what's
       8    the turnaround time for that whole process typically?
       9         A.        This is something that is very, very
      10    infrequent.      I mean very infrequent.          But to answer
      11    your question, I would say it would be a one- to
      12    two-week process because of the approval process
      13    through the State to ensure that it is a sole source.
      14         Q.        So we're not talking like a year or
      15    anything like that in general to do that?
      16         A.        Generally speaking, no.
      17         Q.        And you also mentioned that your source
      18    analysts could use Google to try to find a product.
      19    Did I understand that correctly?
      20         A.        That is correct.       Depending on the product
      21    again.
      22         Q.        If they're not using Google but to circle
      23    back to kind of the methodology so to speak of
      24    procurement, the nuts and bolts of the actual
      25    procurement, let's say that PSC doesn't have a


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 43 of 136 PAGEID #:
                                    116248
                                                                   Steven Knight

                                                                         Page 43
       1    product in stock that's been requested from a
       2    customer, source analyst needs to go out into the
       3    marketplace to purchase it.
       4                   Literally how does that happen, how does
       5    the source analyst find the product from one of these
       6    on Exhibit 3, the boxes like the drug sources from
       7    AmeriSourceBergen, Cardinal Health, others?
       8         A.        So I guess I want to be clear that
       9    depending on the type of product determines the
      10    particular path we would go.
      11         Q.        If we're talking -- I'm sorry, go ahead.
      12         A.        That's okay.      I can buy a shampoo from
      13    Amazon.
      14         Q.        Sure.
      15         A.        I am not going to find a pharmaceutical
      16    product on Amazon.
      17         Q.        I mean you might, but.
      18         A.        Well.
      19         Q.        Whether you can purchase it is probably a
      20    different issue.
      21         A.        Potentially.
      22         Q.        Who knows.     But if we're talking about
      23    pharmaceuticals, do -- I guess what I'm asking in not
      24    so many words is do the source analysts have access
      25    to realtime inventories for these drug distributors


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 44 of 136 PAGEID #:
                                    116249
                                                                   Steven Knight

                                                                         Page 44
       1    where they can just sit down at their computer and
       2    say well, let's see what Cardinal Health has, they
       3    have so many units in stock they can go there?                 Do
       4    they need to get on the phone and call these
       5    different entities?         Help me understand how that
       6    process works.
       7         A.        To help clarify that, yes, we can go
       8    online, look at their inventory, I hate to say
       9    realtime because it's updated twice a day, but in the
      10    loose terms of realtime, that is correct.
      11         Q.        When you say "they" you mean the drug
      12    sources out in the marketplace.
      13         A.        Correct.
      14         Q.        And you can, your source analysts can do
      15    that from their offices.
      16         A.        Correct.
      17         Q.        Can they pick up the phone and call
      18    somebody if it's something that they are looking for?
      19         A.        That's always an option.
      20         Q.        I mean that wouldn't be unheard of to make
      21    a phone call from a source analyst to, again to use
      22    an example, Cardinal Health, we're looking for
      23    such-and-such pharmaceutical product, do you have it
      24    in stock or do you have it in inventory.
      25         A.        Correct.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 45 of 136 PAGEID #:
                                    116250
                                                                   Steven Knight

                                                                         Page 45
       1         Q.        Not an unusual thing?
       2         A.        Not unusual.      But for efficiency sake we
       3    try to take advantage of the online system.
       4         Q.        Certainly, okay.       And if the online
       5    inventory doesn't yield results, then you can go to
       6    Google potentially?
       7         A.        We would not do that for a prescription
       8    type medication because it wouldn't be available for
       9    us out there to buy.
      10         Q.        If it was a drug product that was being
      11    offered by the manufacturer in, I hesitate to say
      12    "bulk amount" because that phrase gets blurry here.
      13    If for instance I as an individual Allen Bohnert sits
      14    down at a computer and Google where to find a
      15    particular drug and there's a source that pops up,
      16    assuming that it's a manufacturer source and not like
      17    a Dark Web kind of source.
      18         A.        Sure.
      19         Q.        I Allen can't typically go and buy from
      20    that manufacturer, I don't have the account, I don't
      21    have the licensure, et cetera, et cetera, et cetera.
      22         A.        Right.
      23         Q.        But would PSC then be able to purchase
      24    from that entity?
      25         A.        Generally I'm going to say yes, but there


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 46 of 136 PAGEID #:
                                    116251
                                                                   Steven Knight

                                                                         Page 46
       1    are some steps in that process that would have to
       2    happen, such as what you started to say or you said
       3    about yourself was we may not, chances are we do not
       4    have an account with that manufacturer.
       5                   We would have to apply to be a customer.
       6    We would have to have them set up in the State of
       7    Ohio system for them to be a vendor.              So there's a
       8    lot of steps of creating that relationship for the
       9    first time.
      10         Q.        Okay.
      11         A.        So but generally speaking, yes, we should
      12    be able to establish that relationship.
      13         Q.        And setting that kind of relationship up,
      14    how would you characterize it?            Very difficult, not
      15    difficult at all, fairly easy?
      16         A.        I certainly wouldn't clarify, if we were
      17    talking manufacturers I would certainly say it would
      18    not be very, very easy.          Typically manufacturers do
      19    not want to sell directly to us.             They'll want to,
      20    not always, but will want to supply it through a
      21    channel.     They're good at manufacturing, not
      22    distribution.
      23         Q.        So if it's a drug distributor, sort of
      24    somebody, an entity akin to AmeriSourceBergen or
      25    Cardinal Health, is establishing that relationship a


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 47 of 136 PAGEID #:
                                    116252
                                                                   Steven Knight

                                                                         Page 47
       1    more streamline process?
       2         A.        It would be.
       3         Q.        Fairly easy in that situation?
       4         A.        I'm not going to say it's extremely
       5    difficult but I'm not going to say it's an hour
       6    thing.     It would be a bit time consuming.
       7         Q.        When you say time, like are we talking
       8    about that's something that generally could be done
       9    in a week, a month, a year?           Help me understand just
      10    as a general kind of thing.
      11         A.        Depending on the vendor anywhere from a
      12    week to a month.
      13         Q.        So circling back to the issue of drugs as
      14    they're requested by DRC when we're talking about
      15    drugs that will be used for an execution, taking as a
      16    given that your source analysts, if I understand you
      17    correctly the source analysts don't know, are not
      18    informed that the particular drug request that they
      19    are being asked to fill is going to be used for an
      20    execution.
      21         A.        That is correct.
      22                   MS. CARWILE:      And I want to interrupt and
      23    don't use names when talking about the execution, use
      24    identifying numbers.
      25                   MR. BOHNERT:      I guess I would also I think


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 48 of 136 PAGEID #:
                                    116253
                                                                   Steven Knight

                                                                         Page 48
       1    DRC Employee No. 1's role in all of this stuff is
       2    fairly well publicized at this point so I guess I
       3    would want to make sure that we're not carving out
       4    something, unduly complicating things if it's talking
       5    about DRC Employee No. 1.
       6                   MR. GRAY:     I don't necessarily agree with
       7    your characterization as been "well publicized."
       8                   MR. BOHNERT:      Published in a Federal Court
       9    docket.
      10                   MR. GRAY:     Certainly some of his testimony
      11    is on the Court docket.          I would agree with that.
      12                   MR. BOHNERT:      And in that testimony he has
      13    described his role in this drug procurement process
      14    for execution drugs.
      15                   MR. GRAY:     Partially he has, I would agree
      16    with you.
      17                   MR. BOHNERT:      Bottom line is it is not a
      18    confidential thing that DRC Employee No. 1 is the
      19    individual on whose behalf or on DRC's behalf who
      20    initiates the request for drugs to be used for
      21    executions.      That is clearly established publicly
      22    available on the Federal Court docket.
      23                   MR. GRAY:     Okay.
      24                   MR. BOHNERT:      So I guess if we're talking
      25    about, you know, an individual at the bottom of this


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 49 of 136 PAGEID #:
                                    116254
                                                                   Steven Knight

                                                                         Page 49
       1    chain being the DRC customer being DRC Employee
       2    No. 1, I don't know that we need to unduly complicate
       3    matters that throwing in an anonymizing name here.
       4    Because that is replowing old ground and trying to
       5    put the toothpaste back in the tube.
       6                   So I just want to make sure that we're
       7    clear it's not my expectation or my understanding
       8    that DRC Person No. 1 is in fact DRC Employee No. 1,
       9    that is a different person.           Can we confirm that?
      10                   MR. GRAY:     I am willing to engage in this
      11    conversation with you, I just want to make sure that
      12    it is not -- can we mark the transcript here so that
      13    we can review some of the conversation that we have
      14    with Judge Merz to determine whether or not it would
      15    become a public document?
      16                   MR. BOHNERT:      I mean, yeah, we can mark
      17    the transcript I guess.
      18                   MR. GRAY:     Let me suggest this, Allen,
      19    let's take five minutes, let me speak with my
      20    counsel, let counsel speak with counsel for
      21    Mr. Knight to make that we're all in agreement, then
      22    we can get back to you and discuss how we're going to
      23    address this.
      24                   MR. BOHNERT:      Sure, we'll take a break for
      25    five minutes and we'll reconvene.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 50 of 136 PAGEID #:
                                    116255
                                                                   Steven Knight

                                                                         Page 50
       1                   (Recess taken.)
       2         Q.        (By Mr. Bohnert) Just to clarify, during
       3    the break here did you confer with anybody about your
       4    testimony here today?
       5         A.        Absolutely not.
       6         Q.        So when we took a break we were starting
       7    to get into the issue of the specifics of the drug
       8    procurement process for drugs to be used for
       9    executions, right?
      10         A.        Yes.
      11         Q.        And for purposes of today we're going to
      12    refer to a particular individual who would be at the
      13    bottom of the drug chain as DRC Employee No. 1.
      14         A.        Okay.
      15         Q.        Do you have an understanding of who this
      16    individual is?
      17         A.        Yes.
      18         Q.        I just want to make sure that we have it
      19    on record that we both are under the understanding,
      20    we have a common understanding who we're talking
      21    about.
      22                   So on the diagram here that's Deposition
      23    Exhibit No. 3, the typical chain is highlighted there
      24    with blue arrows, right?
      25         A.        Correct.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 51 of 136 PAGEID #:
                                    116256
                                                                   Steven Knight

                                                                         Page 51
       1         Q.        So if you could use, let's use maroon, I
       2    don't know why, just because.            Help me, like walk me
       3    through the process of how drugs are procured by DRC
       4    to use for executions.
       5         A.        So again when -- I am not told -- not I.
       6    We are not as an operation told specifically I am
       7    buying this medication for an execution.
       8         Q.        Okay, so let's back up then.           A request
       9    for, have you been informed about what the typical
      10    procurement process is for drugs to be used for an
      11    execution?
      12         A.        Can you ask me that again?          Sorry.
      13         Q.        Have you been informed, advised, told,
      14    explained to you what the process is for DRC to
      15    procure drugs to be used in an execution?
      16         A.        Yes, I understand that process.
      17         Q.        So taken it as a given that people, the
      18    source analysts who would be responsible for pulling
      19    the drug off the shelves, I mean not literally but
      20    would be responsible for filling an order at PSC
      21    whether from inventory or going outside, taking it as
      22    a given they don't know that these drugs are to be
      23    used for an execution, that's an assumption that
      24    pervades all of what we're going to talk about.
      25         A.        Yes.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 52 of 136 PAGEID #:
                                    116257
                                                                   Steven Knight

                                                                         Page 52
       1         Q.        Does the same also apply to the
       2    individuals at CPIP who might be involved in this as
       3    it relates to execution drugs?
       4         A.        So for that process as you term them CPIP
       5    are not involved in that process.
       6         Q.        CPIP is not involved in the supply chain
       7    for execution drugs?         Is that what you're saying?
       8         A.        That is correct.
       9         Q.        It's been my understanding that they are,
      10    so help me understand when that changed.
      11         A.        I'm not going to know exact date but
      12    approximately 2014.
      13                   MS. STRAIT:      I'm sorry, was that 2015?
      14                   MR. BOHNERT:      '14 he said.
      15         Q.        So help me understand then the supply
      16    chain as it applies to drugs to be used for an
      17    execution with again the understanding that you're
      18    not saying that the people at PSC know that they're
      19    to be used for executions.
      20         A.        So, sorry, what are you asking for again?
      21    Do you want me to draw?
      22         Q.        Yeah, use the maroon pen there if you
      23    could to draw the upward direction of the request for
      24    the particular medications and then however high up
      25    those requests go, and then draw the downward arrow


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 53 of 136 PAGEID #:
                                    116258
                                                                   Steven Knight

                                                                         Page 53
       1    to show the flow of the actual drug product.
       2         A.        (Witness complies.)
       3                   And I'm going to include up into.
       4         Q.        So for the record if you could help me
       5    understand the customer, if you want to put in
       6    parentheses there "DRC" with the maroon so we know in
       7    our execution drug situation we're talking about
       8    DRC's request.
       9         A.        (Witness complies.)
      10         Q.        Explain for us if you could for the record
      11    in words what you just drew.
      12         A.        I drew a line from the customer directly
      13    to the Pharmacy Service Center and then a line from
      14    the Pharmacy Service Center to a distributor, back
      15    down from the distributor to PSC and then to the
      16    customer.
      17         Q.        From PSC to the customer being DRC.
      18         A.        Correct.
      19         Q.        And the person who is the one responsible
      20    for making that initial request by the customer being
      21    DRC is DRC Employee No. 1; is that correct?
      22         A.        Correct.
      23         Q.        Are there any others?         Any other
      24    individuals that occupy that role to your knowledge?
      25         A.        No.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 54 of 136 PAGEID #:
                                    116259
                                                                   Steven Knight

                                                                         Page 54
       1                   THE WITNESS:      Can I speak to you or is
       2    that not something I can do?
       3                   MS. CARWILE:      No, you can.
       4                   (Off the record.)
       5         Q.        Back on the record.
       6                   So when we broke we were talking about the
       7    drug procurement chain or supply chain for drugs to
       8    be used for executions by DRC.            Now we said that DRC
       9    Employee No. 1 is the one on behalf of DRC who makes
      10    the request for drugs to be used for executions,
      11    correct
      12         A.        Yes.
      13         Q.        And I know he makes that request under
      14    your diagram on Exhibit 3 directly to PSC.                Who
      15    individually, without naming a name unless it's you,
      16    right, like who does he make that request to?
      17                   MS. CARWILE:      And I just instruct using
      18    numbers at this time for all of this.
      19         Q.        Yes.
      20         A.        Okay.    So that would be OPS No. 1, sorry,
      21    yes.
      22         Q.        And I want to make sure I'm being as
      23    thorough as I can without breaching confidentiality
      24    issues.     I guess my next question would be is OPS
      25    Person No. 1 a source analyst?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 55 of 136 PAGEID #:
                                    116260
                                                                   Steven Knight

                                                                         Page 55
       1                   MS. CARWILE:      I would like to object.
       2    There's very few people in OPS and if we start
       3    getting into their titles it will be easy to identify
       4    those individuals.
       5         Q.        How many, when you say there's very few
       6    people, like can you give me a ballpark range?
       7         A.        At OPS?
       8         Q.        Yeah, at PSC.
       9         A.        Probably, let me think, 30.
      10         Q.        So that request comes in from DRC Employee
      11    No. 1 to PSC.       At some point then what happens?            Tell
      12    me what happens once that request comes in.
      13         A.        The order would be entered into our
      14    system, the process out into the warehouse, pick,
      15    pack, like a normal order.
      16         Q.        And then what happens?
      17         A.        The product is picked up.
      18         Q.        When you say "picked up," what do you mean
      19    by that?
      20         A.        Customer pickup, somebody comes and picks
      21    the product up from our warehouse.
      22         Q.        Do you know who that person is?            Who comes
      23    and picks up the product?
      24         A.        I do.
      25         Q.        And is that DRC Employee No. 1?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 56 of 136 PAGEID #:
                                    116261
                                                                   Steven Knight

                                                                         Page 56
       1         A.        Yes.
       2         Q.        And then what to your knowledge happens
       3    after DRC Employee No. 1 picks up the drug products
       4    from the warehouse?         What happens to the drugs next?
       5                   MS. CARWILE:      I'm going to object, outside
       6    the scope of the 30(B)(6).
       7         Q.        Where do the drugs go?         I guess presumably
       8    he doesn't just keep them.
       9                   MS. CARWILE:      I would, continuing
      10    objection.
      11                   If you know you can answer.
      12                   But it's outside the 30(B)(6) because DRC
      13    Employee No. 1 is not an OPS employee so he may or
      14    may not know.
      15         Q.        I guess the 30(B)(6) included like the
      16    entire supply chain and I'm, this seems to me like
      17    the last link in the supply chain before the drugs
      18    come to be in a safe at SOCF.            So I want to make sure
      19    I can confirm that that's actually what happens.
      20         A.        I would say yes, DRC Employee No. 1 picks
      21    them up and takes them to SOCF.
      22         Q.        So you mentioned that CPIP was cut out of
      23    the supply chain in approximately, according to your
      24    testimony, 2014.        Did I remember that correctly?
      25         A.        Correct.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 57 of 136 PAGEID #:
                                    116262
                                                                   Steven Knight

                                                                         Page 57
       1         Q.        Why?
       2         A.        Pharmacy Services or OPS in general reacts
       3    to our customers' requests and needs.              Specific why
       4    that change was made we were not part of that here's
       5    why we're doing this change.           It was just this is the
       6    new process we would like to follow.
       7         Q.        Okay.    So the new supply chain for drugs
       8    for executions was implemented by DRC or by PSC?
       9         A.        The direction was given and probably part
      10    of their process on their side, which I can't
      11    testify, I don't know what specifically they did, but
      12    the direction was given from DRC to us this is the
      13    way we want to process.          So we accommodated it, is
      14    the way to say it.
      15         Q.        Does DRC as a customer purchase any other
      16    pharmaceuticals other than drugs to be used for
      17    executions directly from PSC?
      18         A.        Yes.
      19         Q.        And what circumstances were those just in
      20    general?
      21         A.        There is a, at Franklin Medical Center
      22    Zone A there is a pharmacy specifically in there for
      23    that particular location and we sell the product
      24    directly to Department of Corrections.
      25         Q.        For drugs other than stuff destined for


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 58 of 136 PAGEID #:
                                    116263
                                                                   Steven Knight

                                                                         Page 58
       1    Franklin Medical Center does DRC purchase drugs
       2    directly from PSC in any other context other than
       3    drugs to be used for executions?
       4         A.        If we're specifically talking about
       5    pharmaceuticals, no.
       6         Q.        So you mentioned earlier that when DRC
       7    Employee No. 1 makes the request to PSC for certain
       8    drugs, that goes directly to PSC and then the order I
       9    believe you said was picked and packed and then
      10    shipped.
      11         A.        Correct.     "Shipped" being a terminology
      12    we, in our system.
      13         Q.        Out the door from your hands, sent off to
      14    somebody else's hands, DRC Employee No. 1.
      15         A.        Correct.
      16         Q.        While the order is at PSC if the request
      17    is for a drug that PSC does not have in stock,
      18    explain for me if you could what happens at that
      19    point.
      20         A.        In general or regards to specifics?
      21         Q.        Specifically for drugs that DRC Employee
      22    No. 1 has requested from PSC.
      23         A.        In most -- to my knowledge of this time we
      24    have never been out of a medication that he has
      25    requested.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 59 of 136 PAGEID #:
                                    116264
                                                                   Steven Knight

                                                                         Page 59
       1         Q.        And how long have you been the supervisor
       2    at, for procurement at PSC?
       3         A.        Approximately seven years now.
       4         Q.        So that goes back to 2012 approximately?
       5         A.        Yes.
       6         Q.        Are you aware of instances in the past
       7    where DRC has requested supplies of certain
       8    pharmaceuticals that PSC did not have in stock?
       9         A.        I guess can you clarify for me
      10    "requested"?
      11         Q.        I mean --
      12         A.        Order placement?       Or inquiry?
      13         Q.        A good point.      And the inquiry is a
      14    different issue and we'll get to that but right now
      15    we're just talking about like there is a request to
      16    purchase, not just simply an inquiry whether
      17    something might be purchased, a request to purchase
      18    made from DRC that ends up at PSC and PSC doesn't
      19    have the drug.        Are you aware of instances in the
      20    past where that has happened?
      21         A.        Not to my recollection.
      22         Q.        So nobody has made you aware of instances
      23    in the past where execution drugs were no longer
      24    available and PSC was being asked to provide them?
      25         A.        Can I have just a minute to think through


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 60 of 136 PAGEID #:
                                    116265
                                                                   Steven Knight

                                                                         Page 60
       1    that process?
       2         Q.        Sure.
       3         A.        Trying to give you a hundred percent
       4    accurate information, not just on I think I remember
       5    specifically.       So to my knowledge that has not
       6    happened.
       7         Q.        So you have no knowledge of requests to
       8    purchase, for instance, sodium thiopental to be used
       9    for executions?
      10         A.        I believe but I don't think it's testified
      11    that was something that was used a long time ago.
      12    But not to recent knowledge.
      13         Q.        And do you have any knowledge of what PSC
      14    would have done to try to find that drug if it didn't
      15    have it in stock?
      16         A.        Yes.
      17         Q.        And what would that be?
      18         A.        We would have gone to our typical
      19    pharmaceutical sources to see if that product was
      20    available and if it was available I'm sure we would
      21    have purchased it.        If it was not available we would
      22    have returned the statement of product's not
      23    available.
      24         Q.        And you had mentioned earlier about that
      25    there would be contracts with certain suppliers for


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 61 of 136 PAGEID #:
                                    116266
                                                                   Steven Knight

                                                                          Page 61
       1    certain products.
       2         A.        Correct.
       3         Q.        And is that, are those contracts specific
       4    to particular medications or how does that work?
       5         A.        It's considered a primary vendor.            So all
       6    medications would be purchased through this as our
       7    primary contract based on a bidding process to come
       8    up with that particular primary vendor.
       9         Q.        And is there a single holder of that
      10    contract at any given time?
      11         A.        There is.     So there would be a primary
      12    vendor for the pharmaceuticals, there might be a
      13    primary vendor for the medical supplies.               From
      14    pharmaceuticals, yes, there's a single vendor.
      15         Q.        And does that change from time to time?
      16         A.        At some point, yes, there will be an end
      17    of the contract and it will be rebid.
      18         Q.        How frequently do those contracts come up
      19    for rebid?
      20         A.        This one was like a three-year contract
      21    with four or five mutually agreeable renewals.
      22         Q.        And who is that contract with currently?
      23         A.        AmeriSourceBergen.
      24         Q.        And how long has AmeriSourceBergen had
      25    that exclusive contract with PSC?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 62 of 136 PAGEID #:
                                    116267
                                                                   Steven Knight

                                                                         Page 62
       1         A.        Approximately a year.
       2         Q.        Who was it before them?
       3         A.        So to give the process, it was HG Smith
       4    who was awarded the original contract.               And
       5    AmeriSourceBergen acquired HG Smith.
       6         Q.        So wasn't a new contract, then was
       7    AmeriSourceBergen took over the entity that had the
       8    contract.
       9         A.        Correct.
      10         Q.        And who before HG Smith had that supplier
      11    contract with PSC?
      12         A.        So prior to the HG Smith was a completely
      13    different contract method, this was our first with HG
      14    Smith as a primary vendor.           Prior to that the
      15    medications were bid out by maybe a group of
      16    medications together or a specific one and different
      17    people could be awarded different versus this is a
      18    complete primary for all.
      19         Q.        And so you mentioned it was about a year
      20    ago that AmeriSourceBergen became the holder of that
      21    contract.      Just for clarity did the contract -- how
      22    long before AmeriSourceBergen took over that company
      23    did that company actually have the sole single source
      24    contract?
      25         A.        Five to six years.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 63 of 136 PAGEID #:
                                    116268
                                                                   Steven Knight

                                                                         Page 63
       1         Q.        So if my math is correct we're talking
       2    2013-2014 when that contract went into place?                 Is
       3    that right?
       4         A.        That would be correct.
       5         Q.        And so there's, is there a distinction
       6    between a request to get drugs that will be used, a
       7    request from DRC Employee No. 1 for drugs to be used
       8    by DRC and any other pharmaceuticals when you need to
       9    go to AmeriSourceBergen?
      10                   That's a really horrible question.
      11         A.        I was just going to ask for clarification.
      12         Q.        Let me try again.
      13                   When DRC Employee No. 1 makes a request
      14    for drugs to PSC, directly to PSC, and PSC doesn't
      15    have a drug in stock, is there any kind of a
      16    distinction made to AmeriSourceBergen when presumably
      17    a source analyst goes to AmeriSourceBergen and says
      18    we would like to obtain X quantity of Y product?
      19         A.        So because of contractible reasons any
      20    time we are asked for a pharmaceutical, our first
      21    step is to AmeriSourceBergen.
      22         Q.        Okay.    And does the, I don't want to
      23    assume the source analyst but the person from PSC who
      24    is contacting AmeriSourceBergen to obtain these drugs
      25    upon request, does that person identify to


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 64 of 136 PAGEID #:
                                    116269
                                                                   Steven Knight

                                                                         Page 64
       1    AmeriSourceBergen that the drugs are intended to be
       2    sent to DRC?
       3         A.        I want to clarify contact because our
       4    normal process is we are going to log online to their
       5    system and look up to see if that product is
       6    available.
       7         Q.        So that information that the end user of
       8    this is going to be Ohio DRC is not conveyed to
       9    AmeriSourceBergen, right?
      10         A.        Correct.
      11         Q.        Nor is the actual use for those drugs
      12    conveyed to AmeriSourceBergen, correct?
      13         A.        Correct, because we don't know
      14    specifically that that's what it's being used for.
      15         Q.        So you clarified a moment ago about a
      16    distinction between a request to purchase from DRC
      17    Employee No. 1 versus an inquiry about availability.
      18    Do you remember that?
      19         A.        Yes.
      20         Q.        Help me understand what the process would
      21    be using Exhibit 3 if DRC Employee No. 1 is making an
      22    inquiry about availability of a certain drug directly
      23    to PSC.
      24         A.        I guess it wouldn't be any different than
      25    the ordering process other than the fact it wouldn't


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 65 of 136 PAGEID #:
                                    116270
                                                                   Steven Knight

                                                                         Page 65
       1    be product exchange back and forth.              So request would
       2    come to PSC, PSC would look on the website's
       3    availability and report the information back, versus
       4    shipping product.
       5         Q.        Has that scenario actually happened at any
       6    point in the last, well, since you've been the
       7    supervisor?
       8         A.        The inquiry?
       9         Q.        Yes, the inquiry.
      10         A.        Yes.
      11         Q.        And tell me about those inquiries.
      12         A.        PSC has received a request to see if a
      13    particular medication is available in the market and
      14    potential cost.
      15         Q.        And how does DRC Employee No. 1 make those
      16    requests to PSC in terms of how is that communication
      17    made?
      18         A.        Via phone call to PSC.
      19         Q.        Any other means of communication by which
      20    he would make a request?          Sorry, an inquiry, to be
      21    clear.
      22         A.        Thank you.     No.
      23         Q.        Would he ever email an inquiry?
      24         A.        I can't speak for would he ever but has
      25    not.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 66 of 136 PAGEID #:
                                    116271
                                                                   Steven Knight

                                                                         Page 66
       1         Q.        Indeed.    My clarification was has he ever
       2    emailed an inquiry.
       3         A.        No.
       4         Q.        And has he ever emailed a request for
       5    drugs directly to PSC?
       6         A.        No.
       7         Q.        Any other method of communication other
       8    than a phone call that DRC Employee No. 1 has used to
       9    make a request for drugs to be used by DRC?
      10         A.        No.
      11         Q.        Same as to an inquiry.
      12         A.        No.
      13         Q.        Tell me the circumstances in which DRC
      14    Employee No. 1 has made an inquiry that you were
      15    aware of regarding drugs to PSC.
      16         A.        Tell you how or?       Sorry.
      17         Q.        Tell me when has it happened and tell me
      18    the circumstances.        What was he asking for, when was
      19    it, what was the result?          Help me understand that.
      20         A.        So inquiries come into our operation all
      21    the time, is something like that available.                And so
      22    PSC receives a call, says can you check to see if
      23    this particular product is available in this strength
      24    or whatever and what's the price and what's the
      25    availability.        And that's particularly what we would


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 67 of 136 PAGEID #:
                                    116272
                                                                   Steven Knight

                                                                         Page 67
       1    get back to them.
       2         Q.        Okay.
       3         A.        So there's no process.
       4         Q.        No, but I'm saying like specific instances
       5    in which DRC Employee No. 1 has made that inquiry,
       6    not the request but an inquiry about availability of
       7    a certain drug product, when was it, what drugs were
       8    requested, what was the search process, what was the
       9    result of the search process, what was conveyed to
      10    him, that kind of stuff.          Do you understand what I'm
      11    asking about?
      12         A.        I do.
      13         Q.        Okay.    So I guess the first question --
      14    let me help narrow it down.           How many times would you
      15    estimate that DRC Employee No. 1 has made an inquiry
      16    about drug availability to PSC?
      17                   MS. CARWILE:      Can we have a time frame,
      18    please?
      19         Q.        Since you've been the supervisor of PSC.
      20    Or OPS, sorry.
      21         A.        Five to ten times.
      22         Q.        When was the first one to your knowledge?
      23    And again to be clear we're talking about inquiries,
      24    not requests to purchase drugs.
      25         A.        Our process doesn't really have us record


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 68 of 136 PAGEID #:
                                    116273
                                                                   Steven Knight

                                                                         Page 68
       1    down inquiries because we get inquiries all the time
       2    about things that come to fruition or don't come to
       3    fruition.      So I don't know if I would say -- and
       4    again this is just an estimation on my part.                Would
       5    have been right at the beginning of my, within the
       6    first six months of me becoming the supervisor there.
       7         Q.        Which would have been approximately 2013?
       8         A.        '13 I believe, yeah, '13-'14.
       9         Q.        You're not saying that you get lots and
      10    lots and lots of requests from DRC Employee No. 1 for
      11    inquiries, right?        You're just saying that in general
      12    PSC gets lots of inquiries.
      13         A.        Correct.
      14         Q.        So you said there's approximately five to
      15    ten times to your knowledge that DRC Employee No. 1
      16    has made an inquiry directly to PSC.
      17         A.        That is correct.
      18         Q.        And you said the first was approximately
      19    2014 or so?
      20         A.        Yes.
      21         Q.        Do you remember what it was that he was
      22    asking about?
      23         A.        I do not.
      24         Q.        When was the next time to your
      25    recollection?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 69 of 136 PAGEID #:
                                    116274
                                                                   Steven Knight

                                                                         Page 69
       1         A.        I guess what I was trying to imply maybe
       2    is that there's no recollection or any record of any
       3    time he's called and says what about this medication.
       4         Q.        Right.
       5         A.        The answer is just given and I don't
       6    specifically try to or we don't specifically note
       7    that that request was made or anything like that.
       8    You understand?         I'm trying to say I just don't
       9    specifically know dates or times or anything like
      10    that.
      11         Q.        Let's go back within the last 12 months.
      12         A.        Okay.
      13         Q.        Do you have a pretty good recollection of
      14    any contacts from DRC Employee No. 1 regarding an
      15    inquiry about drug availability to PSC?
      16         A.        Yes.
      17         Q.        Tell me about those contacts.
      18         A.        The last contact I had would have been
      19    again approximately six months ago.              Last contact PSC
      20    had was approximately six months ago and it would
      21    have been a request around the medication
      22    secobarbital.
      23         Q.        And what happened, tell me what happened
      24    after the request, after the inquiry from DRC
      25    Employee No. 1 about secobarbital came in to PSC.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 70 of 136 PAGEID #:
                                    116275
                                                                   Steven Knight

                                                                         Page 70
       1         A.        So in regards to the most recent one the
       2    product was not available.
       3         Q.        You made a distinction between "the most
       4    recent" and I'm guessing that means that there's
       5    another one where the situation might have been
       6    different.      Tell me about that.
       7         A.        Previous requests for the same medication
       8    it was what we would term it's still available on the
       9    website but the product was not available.                It was
      10    saying it would be available on this particular date
      11    or be available on this particular date.
      12         Q.        And what were those particular dates to
      13    your recollection?
      14         A.        It was, it continued to keep moving for
      15    like every three months.          So I think the last date
      16    that it, where there was a date that it said would be
      17    available was around in April.
      18         Q.        And when was that particular inquiry that
      19    we're talking about?
      20         A.        Could have been around April time frame.
      21                   MS. STRAIT:      Would have been what?
      22                   THE WITNESS:      April.
      23         Q.        Let me make sure I understand.           How many
      24    times to your knowledge has DRC Employee No. 1 made
      25    an inquiry to PSC regarding the availability of


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 71 of 136 PAGEID #:
                                    116276
                                                                   Steven Knight

                                                                         Page 71
       1    secobarbital?
       2         A.        Three to four times.
       3         Q.        And the last one you said was
       4    approximately six months ago; is that right?
       5         A.        The last one would have been in the April
       6    time frame.      I apologize, so not quite six months.
       7         Q.        April of 2019?
       8         A.        Correct.
       9         Q.        And at the time of that inquiry what was
      10    the ultimate result of the search by PSC?
      11         A.        For the last search was it was not
      12    available at all on online available to us to even to
      13    pull up and find.
      14         Q.        And was any effort made to, for instance,
      15    contact the manufacturer?
      16         A.        No.
      17         Q.        Was any Google search made separate and
      18    apart going beyond AmeriSourceBergen?
      19         A.        We would have checked any other suppliers
      20    that we have access to and/or contracts to.
      21         Q.        So that one was in April.          When was the
      22    time before that that DRC Employee No. 1 had made an
      23    inquiry with regards to secobarbital?
      24         A.        I'm guessing three to four months before
      25    that.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 72 of 136 PAGEID #:
                                    116277
                                                                   Steven Knight

                                                                         Page 72
       1         Q.        So that's?
       2         A.        January, December time frame.
       3         Q.        When was the time before that?
       4         A.        Approximately three to four months before
       5    that.
       6         Q.        So that puts us at October?
       7         A.        October.
       8         Q.        Of 2018?
       9         A.        Correct.
      10         Q.        So that's three.       Was there another
      11    inquiry about secobarbital from DRC Employee No. 1 to
      12    PSC that you're aware of?
      13         A.        I would have said there would have been
      14    one more three months prior to that.
      15         Q.        So three months prior to the October 2018.
      16         A.        Correct.     To clarify this is to my best
      17    recollection.
      18         Q.        Understood.
      19         A.        We don't have any record of inquiries, we
      20    just don't keep track of the inquiries.
      21         Q.        So October, September, August -- July of
      22    2018?
      23         A.        Correct.
      24         Q.        Okay.    And in each of those instances did
      25    PSC check initially with AmeriSourceBergen?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 73 of 136 PAGEID #:
                                    116278
                                                                   Steven Knight

                                                                         Page 73
       1         A.        Correct.
       2         Q.        And what happened upon that inquiry?             What
       3    was the information that was obtained?
       4         A.        So from a search standpoint the product is
       5    there for us to find.         But it would say product is
       6    not available until three months later.
       7         Q.        And was any search for availability for
       8    secobarbital done beyond AmeriSourceBergen --
       9         A.        Yes.
      10         Q.        -- for each of those three to four
      11    instances?
      12         A.        Yes.
      13         Q.        And what other potential entities were
      14    consulted to your knowledge?
      15         A.        Vendors?
      16         Q.        Correct.
      17         A.        McKesson, and Capital Wholesale.
      18         Q.        Any others?
      19         A.        No.
      20         Q.        At any point in those, any of those four
      21    inquiries was the manufacturer of secobarbital
      22    consulted?
      23         A.        No.
      24         Q.        So that's inquiries regarding
      25    secobarbital.        Any other inquiries regarding


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 74 of 136 PAGEID #:
                                    116279
                                                                   Steven Knight

                                                                         Page 74
       1    secobarbital that you're aware of?
       2         A.        No.
       3         Q.        What about inquiries within the last 12
       4    months for a drug called amitriptyline?
       5         A.        You're speaking from DRC Employee No. 1?
       6         Q.        Yes, sorry.      Thank you for the
       7    clarification.       Inquiries by DRC Employee No. 1
       8    directly to PSC seeking information on the
       9    availability inquiry, not request but inquiry about
      10    the availability of amitriptyline.
      11         A.        No.
      12         Q.        So I limited that to 12 months.            To your
      13    knowledge have there been any inquiries about the
      14    availability of amitriptyline by DRC Employee No. 1
      15    to PSC?
      16                   MS. CARWILE:      And I'll ask for a date.
      17    Starting date.
      18         Q.        I mean just ever.       Because DRC Employee
      19    No. 1 has only been in his job for since
      20    approximately 2013-'14 and it specifically was a
      21    request from DRC Employee No. 1 to PSC that you're
      22    aware of.
      23         A.        Not to my knowledge.
      24         Q.        Has there been any request from DRC
      25    Employee No. 1 to PSC, a request as opposed to an


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 75 of 136 PAGEID #:
                                    116280
                                                                   Steven Knight

                                                                         Page 75
       1    inquiry to purchase secobarbital to your knowledge?
       2         A.        No.
       3         Q.        Has there been any request from DRC
       4    Employee No. 1 to PSC to purchase amitriptyline to
       5    your knowledge?
       6         A.        No.
       7         Q.        Has DRC Employee No. 1 in the last 24
       8    months made any requests to purchase drugs to PSC to
       9    your knowledge?
      10         A.        Yes.
      11         Q.        Tell me about those instances if you
      12    would, please.
      13                   MS. CARWILE:      Do you know the question or
      14    do you want to take a break?
      15         A.        No, that's okay.
      16                   Could you ask your question again?
      17         Q.        Anytime, the initial question was has DRC
      18    Employee No. 1 anytime in the last 24 months made a
      19    request to purchase drugs directly to PSC, and your
      20    answer to that was yes.
      21         A.        Correct.
      22         Q.        And my question then is please describe
      23    those, each of those instances for me.
      24         A.        Okay.    The call would come from DRC
      25    Employee No. 1 to PSC, the order would be entered


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 76 of 136 PAGEID #:
                                    116281
                                                                   Steven Knight

                                                                         Page 76
       1    into the system, and it would go through our software
       2    system to the warehouse to be picked, packed, and
       3    picked up.
       4         Q.        So specifically how many such requests in
       5    the last 24 months has DRC Employee No. 1 made to PSC
       6    to your knowledge?
       7         A.        I believe one.
       8         Q.        So one request in the last 24 months.              And
       9    when was that?
      10         A.        January 8, 9.
      11         Q.        Of?
      12         A.        2019.
      13         Q.        And what did DRC Employee No. 1 request?
      14    What drug?      Or drugs, I guess I shouldn't limit it.
      15         A.        The potassium chloride, rocuronium
      16    bromide, and midazolam.
      17         Q.        And what was the result of that request?
      18         A.        Would have fulfilled the complete request.
      19         Q.        Would?
      20         A.        Sorry, we did.
      21         Q.        To circle back for a moment, DRC Employee
      22    No. 1 may not have made any inquiries regarding the
      23    availability of amitriptyline but as part of your
      24    deposition here today I guess the question would be
      25    what is your, have you made any inquiries about the


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 77 of 136 PAGEID #:
                                    116282
                                                                   Steven Knight

                                                                         Page 77
       1    availability of specifically about amitriptyline but
       2    we can drill down into the different formats of it.
       3         A.        So to answer that, amitriptyline is used
       4    by many of our clients in different strengths,
       5    different pack size, all of that.             So it's almost a
       6    day-to-day product that we would have.
       7         Q.        So would you describe it as a problem in
       8    any way to get however much amitriptyline you could
       9    possibly obtain?        That's a broad.
      10                   Would it be a difficult endeavor for PSC
      11    to obtain enough amitriptyline that would in
      12    aggregate total up to say 10 grams?
      13         A.        No.
      14         Q.        20 grams?
      15         A.        No.
      16         Q.        30 grams?
      17         A.        No.
      18         Q.        A hundred grams?
      19         A.        I'd have to do the calculation backwards
      20    on that but generally speaking, no.
      21         Q.        And if there was a request or an inquiry
      22    regarding supplies of amitriptyline powder, not in
      23    the tablet form but just still in the powder form,
      24    what is your understanding of whether PSC would be
      25    able to easily acquire that?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 78 of 136 PAGEID #:
                                    116283
                                                                   Steven Knight

                                                                         Page 78
       1         A.        I wouldn't say the term "easily" but, yes,
       2    it could be obtained.
       3         Q.        And how do you know that?
       4         A.        PSC has researched that on
       5    AmeriSourceBergen or McKesson website and it is
       6    available for as drop ship.
       7         Q.        You said a "drum ship"?
       8         A.        Drop ship.
       9         Q.        And when you say that you're talking
      10    specifically about the amitriptyline powder, correct?
      11         A.        Correct.
      12         Q.        And what is the -- couple things I guess.
      13    With the drop ship, what is the cost to your
      14    understanding to obtain amitriptyline powder say at
      15    least 10 grams of it?
      16         A.        Can I ask can I use my sheet?
      17                   MS. CARWILE:      Yes.
      18         A.        5 grams would have been $10.25.            With a
      19    little caveat that's the price that's presented to us
      20    on the website.       Drop ship might add some additional
      21    cost.
      22         Q.        5 grams was what?        I'm sorry.
      23         A.        $10.25.
      24         Q.        And that was from which supplier?
      25         A.        AmeriSourceBergen.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 79 of 136 PAGEID #:
                                    116284
                                                                   Steven Knight

                                                                         Page 79
       1         Q.        And AmeriSourceBergen is the one that
       2    consistently supplies drug products to PSC.
       3         A.        Correct.
       4         Q.        And is there any indication that it would
       5    be a problem for AmeriSourceBergen to drop ship
       6    5 grams or more of amitriptyline powder to PSC?
       7         A.        No.
       8         Q.        Are there other quantities that
       9    AmeriSourceBergen offers in the amitriptyline powder
      10    for sale?
      11         A.        25 grams, 100 gram, 500 gram.
      12         Q.        25 grams, 100 gram, 500 gram, you said?
      13         A.        Correct.
      14         Q.        And what are the prices on those to your
      15    knowledge from AmeriSourceBergen?
      16         A.        25 grams $35.86; 100 grams, $80.94; and
      17    500 grams, $327.85.
      18         Q.        Very specific, not round number.
      19         A.        No.
      20         Q.        And of course I'm assuming that as you
      21    mentioned does not include shipping and handling and
      22    taxes, anything like that, correct?
      23         A.        It actually does.
      24         Q.        Okay.    So that $327.85 for 500 grams of
      25    amitriptyline powder, for instance, is not going to


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 80 of 136 PAGEID #:
                                    116285
                                                                   Steven Knight

                                                                         Page 80
       1    change pricewise significantly from that 327.85?
       2         A.        I wouldn't say significantly.
       3         Q.        And do you have any idea how long it would
       4    take from submission of an order for any of these
       5    quantities of amitriptyline powder in drum form until
       6    that drug arrived in PSC's possession?
       7         A.        A typical drop ship order, three to five
       8    days.
       9         Q.        Did you do your own assessment of the
      10    availability of secobarbital supplies in preparation
      11    for today's deposition?
      12         A.        Yes.
      13         Q.        And when did you do that and what did you
      14    do and what was the result?
      15         A.        The process of looking online at
      16    AmeriSourceBergen, any of the contracted vendors that
      17    we have, to see the availability and price.                Same
      18    process.
      19         Q.        Okay.    What was the result of that?
      20         A.        The exact same results, this last time
      21    would have been not even on the system as ability to
      22    see it.
      23         Q.        Did you personally check with the
      24    manufacturer of secobarbital about availability?
      25         A.        I did not.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 81 of 136 PAGEID #:
                                    116286
                                                                   Steven Knight

                                                                         Page 81
       1         Q.        Did not?
       2         A.        Did not, correct.
       3         Q.        So I guess to circle back to something we
       4    were talking about earlier, you said DRC Employee
       5    No. 1 has made one request to purchase drugs within
       6    the last 24 months.         Has he made any other requests
       7    to purchase drugs within that 24 months period other
       8    than the one on approximately January 8 or 9, 2019?
       9         A.        Not to my recollection in the last 24
      10    months.
      11         Q.        You hesitated there for a second.            Help me
      12    understand why.
      13         A.        Just I know documents have been provided
      14    for everything that has transpired during that time
      15    and I don't remember every single date on every
      16    single document.        That's all.
      17         Q.        Okay.    To your knowledge has there been
      18    any kind of instruction given to any of the source
      19    analysts or whoever else would go out into the
      20    marketplace looking for drugs that have been
      21    requested or inquired about by DRC Employee No. 1 to
      22    not disclose the end user of those drugs?
      23         A.        No.
      24         Q.        Same question as to not disclosing the
      25    purpose for those drugs.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 82 of 136 PAGEID #:
                                    116287
                                                                   Steven Knight

                                                                         Page 82
       1         A.        No.
       2         Q.        But AmeriSourceBergen, the other contract
       3    vendors are not told about any of that stuff,
       4    correct?
       5         A.        Correct.
       6         Q.        When you mentioned there was a catchy
       7    picked, packed, shipped.          Where is that done from?
       8    The warehouse?
       9         A.        Physically in our warehouse.
      10         Q.        I mean where is the warehouse?
      11         A.        Sorry.    2150 West Broad Street.
      12         Q.        So here in Columbus.
      13         A.        Yes.
      14         Q.        And how long, well, DRC Employee No. 1
      15    personally picks up the supplies of drugs to use for
      16    execution; is that correct?
      17         A.        Correct.
      18         Q.        Have there ever been any other, would
      19    execution drugs ever have been sent by private
      20    courier, like FedEx or a delivery service like that?
      21         A.        No.
      22         Q.        Give me one second, I just want to make
      23    sure I've covered my line of inquiry I need.
      24                   And just to be clear, because I don't
      25    remember whether I was specific on requests to


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 83 of 136 PAGEID #:
                                    116288
                                                                   Steven Knight

                                                                         Page 83
       1    purchase versus inquiry on availability, has anybody
       2    other than DRC Employee No. 1 made any inquiries to
       3    PSC about the availability of drugs, anybody from DRC
       4    or on behalf of DRC made inquiries in the last 24
       5    months?
       6         A.        Can you be more specific on that?
       7         Q.        So my understanding is that typical
       8    process is that DRC Employee No. 1 is the one who
       9    picks up the phone, no email, no fax, just the phone,
      10    picks up the phone and calls somebody at PSC to
      11    inquire about the availability of a certain drug or
      12    drugs; is that right?
      13         A.        Correct.
      14         Q.        So anytime in last 24 months has anyone
      15    from DRC or on behalf of DRC other than DRC Employee
      16    No. 1 made that call directly to PSC asking about,
      17    inquiring about the availability of certain drugs?
      18         A.        Absolutely.
      19         Q.        And who would those inquiries have been
      20    from?
      21         A.        Back to our description here about the
      22    Franklin Medical Center.
      23         Q.        Sorry, let me clarify.         Separate and apart
      24    from Franklin Medical Center operations.
      25         A.        Okay.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 84 of 136 PAGEID #:
                                    116289
                                                                   Steven Knight

                                                                         Page 84
       1         Q.        Has anybody else, same question, excluding
       2    Franklin Medical Center?
       3         A.        No.
       4         Q.        And has anyone other than DRC Employee
       5    No. 1, same thing as to a request to purchase drugs
       6    directly to PSC?
       7         A.        No.
       8         Q.        So in your preparation for today did you
       9    look at the availability of midazolam?
      10         A.        Yes.
      11         Q.        And what was the result of that inquiry?
      12         A.        One supplier available to purchase, one
      13    supplier was not.
      14         Q.        Who was the supplier that was available
      15    from?
      16         A.        McKesson Pharmaceuticals.
      17         Q.        One supplier was not listed?
      18         A.        AmeriSourceBergen.
      19         Q.        Do you know why it was not available from
      20    AmeriSourceBergen?
      21         A.        No.
      22         Q.        And when you say was not available, do you
      23    mean that they just had none to sell or that you
      24    would not be able to purchase from them?
      25         A.        We would not be able -- it was not on the


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 85 of 136 PAGEID #:
                                    116290
                                                                   Steven Knight

                                                                         Page 85
       1    website to purchase from.
       2         Q.        So anybody looking at that would have seen
       3    the same thing, not something specific to PSC.
       4         A.        I can't say specifically anybody because
       5    anybody at PSC that would have looked at it would
       6    have had the same thing.          I can't speak for another
       7    customer necessarily.
       8         Q.        But you said supplies were available from
       9    McKesson to purchase?
      10         A.        Yes.
      11         Q.        What about same questions as to Diazepam?
      12         A.        I might be able to speak generally but
      13    without receiving specific strengths and sizes, that
      14    can vary all over the place because you might be able
      15    to get one particular strength that is not a problem
      16    and another strength may be absolutely a problem.
      17         Q.        So if we were wanting to, if we could
      18    obtain 1 to 3 grams of Diazepam at whatever would be
      19    the typical strength, and I apologize, I'm not sure
      20    the ordinary strength of Diazepam, was that
      21    particular drug property available when you did your
      22    search?
      23         A.        Yes.
      24         Q.        Just to be clear, how long ago did you do
      25    these searches?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 86 of 136 PAGEID #:
                                    116291
                                                                   Steven Knight

                                                                         Page 86
       1         A.        Seven days ago.
       2         Q.        What about digoxin, at least a hundred
       3    milligrams of digoxin, was that available in your
       4    search?
       5         A.        I don't believe we did a search without
       6    having a particular strength because it makes a
       7    significant difference whether things are available
       8    or not.
       9         Q.        Is it fair to say digoxin is a fairly
      10    common drug that is generally available in whatever
      11    form that one wants?
      12         A.        I believe so.
      13         Q.        So typically not going to be a problem for
      14    PSC to get supplies of digoxin.
      15         A.        Typically not.
      16         Q.        What about for propranolol, at least 2
      17    grams of propranolol, would that be available?
      18         A.        That should have been available also.
      19         Q.        Should have been or was?
      20         A.        I can't speak specific on my search on
      21    that particular item.
      22         Q.        Is that because you weren't able to tell
      23    or because you just don't remember?
      24         A.        I just don't remember.
      25         Q.        Same questions as to morphine sulfate.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 87 of 136 PAGEID #:
                                    116292
                                                                   Steven Knight

                                                                         Page 87
       1    Would you have been able to obtain available at least
       2    15 grams of morphine sulfate in your search?
       3         A.        I have to say I don't remember
       4    specifically on that one.
       5         Q.        And I guess the last question on this
       6    would be regarding nitrogen in liquid or gas.
       7         A.        So that is one particularly PSC would not
       8    provide because the nature of that product has
       9    special requirements around storage or delivery of
      10    that class.
      11         Q.        Who is, in the same way that sort of PSC
      12    would be the one to get pharmaceuticals, who might be
      13    the sort of Ohio agency that would be able in your
      14    knowledge to purchase nitrogen?
      15         A.        Unfortunately, I have no idea.
      16         Q.        Give me one second.
      17                   For to bring it back to your searches and
      18    whatnot, same kind of questions whether you did a
      19    search for availability of pentobarbital and if so
      20    what was the result of that?
      21         A.        It is available.
      22                   MS. STRAIT:      You said it is available?
      23                   THE WITNESS:      It is.
      24         Q.        And from whom?
      25         A.        I believe AmeriSourceBergen.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 88 of 136 PAGEID #:
                                    116293
                                                                   Steven Knight

                                                                         Page 88
       1         Q.        Now, we had previously excluded Franklin
       2    Medical Center from our discussions about drug
       3    inquiries and drug requests.           Has there ever been any
       4    point where the people at, anybody at Franklin
       5    Medical Center within the last 24 months would have
       6    made inquiries about the availability of any of the
       7    drugs that we talked about here today?
       8         A.        Amitriptyline would have been a
       9    possibility.
      10         Q.        And did they inquire about availability of
      11    amitriptyline powder?
      12         A.        No.
      13         Q.        Would you know whether drugs supplied to
      14    Franklin Medical Center would then have been
      15    transferred to Southern Ohio Correctional Facility to
      16    be used for executions?
      17         A.        No.
      18                   MS. CARWILE:      No, you don't know or you --
      19         A.        No, that wouldn't have been.
      20         Q.        So to clarify, to your knowledge would
      21    drugs that have been supplied by PSC to Franklin
      22    Medical Center ever be transferred to Southern Ohio
      23    Correctional Facility to be used for executions?
      24         A.        No.
      25         Q.        So I think the only thing we have left to


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 89 of 136 PAGEID #:
                                    116294
                                                                   Steven Knight

                                                                         Page 89
       1    do here is to go through some of these exhibits.
       2                   (Discussion off the record.)
       3         Q.        We're back on the record.
       4                   This would be Deposition Exhibit 4.
       5                   (DEPOSITION EXHIBIT 4 MARKED.)
       6         Q.        We've handed you what's been marked as
       7    deposition Exhibit 4.         Do you recognize this
       8    particular document, sir?
       9         A.        I do not.
      10         Q.        Based on -- do you have any idea what this
      11    document is?
      12         A.        Sure.
      13         Q.        Tell me what the document is if you could.
      14         A.        It would be the top 50 drugs for
      15    Department of Corrections in the second quarter of
      16    2019.     I'm sorry, excuse me, yeah, that's correct.
      17         Q.        Second quarter fiscal year '19?
      18         A.        Fiscal year, yeah.
      19         Q.        And No. 36 on page 2, am I right that says
      20    that amitriptyline is the 36th most purchased drug by
      21    ODRC for that second quarter of fiscal year 2019?
      22         A.        By dollar amount, correct.
      23         Q.        That's what I was going to ask.            So by
      24    dollar amount, and how many units of amitriptyline
      25    was that involving just for that third or second


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 90 of 136 PAGEID #:
                                    116295
                                                                   Steven Knight

                                                                         Page 90
       1    quarter of fiscal year 2019?
       2         A.        1,266?
       3         Q.        When it says "units," what does that mean.
       4         A.        I did not create this document but I'm
       5    guessing it's bottles.
       6         Q.        So it's not capsule or not tablets, it's
       7    packages of some sort?
       8         A.        Yes.     If I can have a chance to think here
       9    a second I may be able to figure it out specifically.
      10         Q.        Absolutely.      And I'll just represent to
      11    you this is one of the spreadsheets that was turned
      12    over to us in discovery in native format so there's
      13    no Bates number.
      14                   MS. CARWILE:      There would have been one
      15    associated with it in the imaging cover file though.
      16    The numbers should be the same as, so if you, the
      17    file name should be the same.
      18                   MR. BOHNERT:      The digital file name?         I
      19    apologize, I don't remember what the digital file
      20    was.
      21         A.        I would believe that would be bottles.
      22         Q.        Of amitriptyline?
      23         A.        Correct.
      24         Q.        So the next document here is Deposition
      25    Exhibit 5.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 91 of 136 PAGEID #:
                                    116296
                                                                   Steven Knight

                                                                         Page 91
       1                   (DEPOSITION EXHIBIT 5 MARKED.)
       2         Q.        Steve, do you recognize this Exhibit 5?
       3         A.        I do.
       4         Q.        And can you describe it for us for the
       5    record?
       6         A.        It would be the formula of medications
       7    that are approved, formulary of medications that are
       8    approved for DRC.
       9         Q.        And what does that mean?          Help us
      10    understand what that means.
      11         A.        Many times formularies are used to be a
      12    cost containment method.          So you ensure that the
      13    drugs on a formulary are what the prescribers are
      14    using which is the most cost-effective of that
      15    particular.
      16         Q.        So would it be accurate to say that if
      17    something shows up on a formulary, then that is a
      18    drug that is going to be generally expected to be
      19    acquired regularly?
      20         A.        Yes.
      21         Q.        And this list, the ODRC formulary was last
      22    updated when?
      23         A.        9 of 2017.
      24         Q.        This particular document I should say.
      25         A.        Yes.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 92 of 136 PAGEID #:
                                    116297
                                                                   Steven Knight

                                                                         Page 92
       1         Q.        Is Bates stamped in the corner OPS
       2    underscore 000264?        And does this ODRC Formulary
       3    Drugs include a list of amitriptyline?
       4         A.        It does.
       5         Q.        Does it include a listing for digoxin?
       6         A.        It does.
       7         Q.        Does it include --
       8                   (Discussion off the record.)
       9         Q.        So for the record in this Exhibit 5
      10    amitriptyline is there in first column, right?
      11         A.        Correct.
      12         Q.        And digoxin is there in the third column
      13    on the first page, right?
      14         A.        Correct.
      15         Q.        Does it also include -- actually don't
      16    have to ask about that.
      17                   On the second page does it include
      18    propanolol?      On the third column, sorry.
      19         A.        Yes.
      20         Q.        Moving on.     This is Exhibit 6.
      21                   (DEPOSITION EXHIBIT 6 MARKED.)
      22         Q.        Do you recognize this Exhibit 6?
      23         A.        I don't specifically recognize it.
      24         Q.        Do you know what it is?
      25         A.        Yes.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 93 of 136 PAGEID #:
                                    116298
                                                                   Steven Knight

                                                                         Page 93
       1         Q.        And what is it?
       2         A.        It's the Department of Corrections
       3    formulary for drugs.
       4         Q.        And was last updated on when?
       5         A.        9 of 2017.
       6         Q.        For the record what is the Bates number in
       7    the lower right-hand corner?
       8         A.        OPS underscore 000267.
       9         Q.        So this is the ODRC formulary for drugs
      10    updated 9/17.        Help me understand the difference
      11    between Exhibit 5 that was the ODRC formulary for
      12    drugs updated 9/17 and this Exhibit 6.               I was going
      13    to say maybe this Exhibit 6 is brand names whereas
      14    the others were not?
      15         A.        No.
      16         Q.        But that doesn't seem to hold true.
      17         A.        No.   Appears that one has more than the
      18    other.     But I don't specifically know the difference.
      19         Q.        Okay.    I literally wanted to know kind of
      20    what I was looking at here and knowing what the
      21    difference is and doesn't sound like this is
      22    something that I'm not the only dummy then that
      23    doesn't know the difference.
      24         A.        No, I'm included.
      25         Q.        This is Exhibit 7.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 94 of 136 PAGEID #:
                                    116299
                                                                   Steven Knight

                                                                         Page 94
       1                   (DEPOSITION EXHIBIT 7 MARKED.)
       2         Q.        And do you recognize or do you know what
       3    Exhibit 7 is?
       4         A.        Yes.
       5         Q.        And explain it for us for the record,
       6    please.
       7         A.        Department of Corrections top 50 spend for
       8    the first quarter of fiscal year 2019 by dollar.
       9         Q.        And does this list include amitriptyline?
      10    No. 24.
      11         A.        Thank you.     Yes, it does.
      12         Q.        And approximately how much was spent on
      13    amitriptyline by ODRC in the first quarter of 2019?
      14         A.        $100,227.17.
      15         Q.        For how many bottles?
      16         A.        1559.
      17         Q.        This is Exhibit 8.
      18                   (DEPOSITION EXHIBIT 8 MARKED.)
      19         Q.        Do you recognize this Exhibit 8?
      20         A.        I do.
      21         Q.        And what is it?
      22         A.        It was an email sent to us regarding
      23    medications and/or strengths of products that were
      24    added and that were taken off the formulary.
      25         Q.        So added and taken off of which formulary,


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 95 of 136 PAGEID #:
                                    116300
                                                                   Steven Knight

                                                                         Page 95
       1    to clarify?
       2         A.        This would be the Department of
       3    Corrections formulary.
       4         Q.        And what's the date of this email?
       5         A.        September 6, 2018.
       6         Q.        And the Bates Stamp number in the lower
       7    right-hand corner is what?
       8         A.        OPS underscore 000770.
       9                   MR. BOHNERT:      And so just so you know kind
      10    how we'll wrap things in here, I'm just going to want
      11    a confirmation these are all documents that you guys
      12    provided to us in discovery.           The reason I ask is
      13    some of them are obvious because they have the OPS
      14    Bates stamp in the corner but some of them are from
      15    the native file format so they don't have that.                 I
      16    just want to make sure that we're not going to end up
      17    with a fight with them later on down the road about
      18    whether all of these are authentic.
      19         Q.        (By Mr. Bohnert) So the two recipients on
      20    Exhibit 8, Steven Knight is the first one, that's
      21    you, right?
      22         A.        Correct.
      23         Q.        So have you seen this email before?
      24         A.        Yes.
      25         Q.        And under "Changes," do you see that?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 96 of 136 PAGEID #:
                                    116301
                                                                   Steven Knight

                                                                         Page 96
       1           A.      Yes.
       2           Q.      What does the first line under Changes
       3    say?
       4           A.      Amitriptyline was removed from Mental
       5    Health formulary for DRC but still can be used by
       6    medical, by medical for pain, migraines, prevention,
       7    so use might decrease.
       8           Q.      And why was it that this decision was
       9    made?
      10         A.        I can't specifically speak to that because
      11    that is part of the committee that manages the
      12    formulary for the Department of Corrections which is
      13    the Department of Corrections.
      14         Q.        Was there a concern about amitriptyline
      15    for some reason?        To your knowledge --
      16         A.        Not to my knowledge.
      17         Q.        -- that prompted this?
      18         A.        Not to my knowledge.
      19         Q.        Do you have any idea why DRC might have
      20    been wanting to have use of amitriptyline decreased?
      21         A.        Other than what it states here is removed
      22    from Mental Health formulary.
      23         Q.        So you don't have any idea why.
      24         A.        No.
      25         Q.        Exhibit 9.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 97 of 136 PAGEID #:
                                    116302
                                                                   Steven Knight

                                                                         Page 97
       1                   (DEPOSITION EXHIBIT 9 MARKED.)
       2         Q.        Do you recognize Exhibit 9?
       3         A.        I do.
       4         Q.        And what is it?
       5         A.        It is the Department of Corrections top 50
       6    spend for fiscal year, third quarter of the fiscal
       7    year 2019.
       8         Q.        And on the row No. 44 on the second page
       9    what do we see?
      10         A.        Amitriptyline.
      11         Q.        For how many bottles?
      12         A.        1127.
      13         Q.        And for how much?
      14         A.        $44,127.54.
      15         Q.        And this is money that DRC is spending for
      16    these particular products in this chart, correct?
      17         A.        That's correct.
      18         Q.        And same with those other similar charts?
      19         A.        Correct.
      20                   (DEPOSITION EXHIBIT 10 MARKED.)
      21         Q.        Sir, you've been handed Exhibit 10.             Do
      22    you recognize this particular document?
      23         A.        Yes.
      24         Q.        And what is it, if you can give us a
      25    description of it?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 98 of 136 PAGEID #:
                                    116303
                                                                   Steven Knight

                                                                         Page 98
       1         A.        It is an email just giving a particular
       2    opinion based on some of the operations of DRC.
       3         Q.        And dated when?
       4         A.        October 10 of 2018.
       5         Q.        And are you listed as a recipient of this
       6    email?
       7         A.        Yes.
       8         Q.        And what is the Bates number in the lower
       9    right-hand corner, please?
      10         A.        OPS underscore 006873.
      11         Q.        And there at the first line does that
      12    first description, that first sentence there confirm
      13    what you had said earlier about those three
      14    spreadsheets that we've seen on the units talking
      15    about bottles of amitriptyline?
      16         A.        Yes.
      17         Q.        And at No. 8, there's nine bullet points,
      18    No. 8, do you see that one?
      19         A.        Yes.
      20         Q.        Can you read that for us?
      21         A.        "We removed some mental health medications
      22    from the formulary effective December 1, so might see
      23    slight decrease next quarter on these medications
      24    (amitriptyline/venlafaxine/mirtazapine).               Will follow
      25    these to see what the difference might be."


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 99 of 136 PAGEID #:
                                    116304
                                                                   Steven Knight

                                                                         Page 99
       1          Q.       Do you have any idea why those were, why
       2    that amitriptyline was removed from the formulary
       3    effective December 1?
       4          A.       No.
       5          Q.       That was effective December 1 of what
       6    year?
       7          A.       Would have been 2018 for fiscal year 2019.
       8                   (DEPOSITION EXHIBIT 11 MARKED.)
       9          Q.       Do you recognize Exhibit 11?
      10          A.       I do not.
      11          Q.       Can you tell us what it is at least?
      12                   MS. STRAIT:      Objection.
      13          Q.       To your knowledge.        What does it appear to
      14    be?
      15          A.       I'll have to read this.
      16          Q.       Okay.
      17          A.       To my knowledge it is an email chain
      18    between people discussing the use of two medications
      19    at the same time.
      20          Q.       And what were those medications to your
      21    knowledge?
      22          A.       Amitriptyline and nortriptyline.
      23          Q.       Nortriptyline, right?
      24          A.       Yes.
      25          Q.       And there in the top part of the email


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 100 of 136 PAGEID #:
                                     116305
                                                                   Steven Knight

                                                                        Page 100
       1     there's a sentence where the person who appears to
       2     be, would be Kathryn Burns.           Do I read that
       3     correctly, that she would have been the person who
       4     wrote that top section?
       5          A.       It does appear so.
       6          Q.       And what is her assessment of using both
       7     nortriptyline and amitriptyline at the same time?
       8                   MS. STRAIT:      I'm going to object.         He's
       9     simply reading the words, which we can all do.                The
      10     witness has already said that he has no knowledge of
      11     this document.
      12                   MR. BOHNERT:      But he's also the 30(B)(6)
      13     representative who is here to talk about documents
      14     that were produced by the Agency.            So, and this is a
      15     document that was produced by the Agency.
      16                   MS. STRAIT:      Right, but he has no more
      17     knowledge than the rest of us do about the words on
      18     this paper.      The document speaks for itself.
      19                   MR. BOHNERT:      Okay.     I need to explore a
      20     couple things with him about it so I need to have him
      21     make sure we have in the record what the words are.
      22                   MS. STRAIT:      Continuing objection as to
      23     this document.
      24          Q.       (By Mr. Bohnert) I should have asked.
      25     What is your education kind of professional


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 101 of 136 PAGEID #:
                                     116306
                                                                   Steven Knight

                                                                        Page 101
       1     background?      Are you a pharmacist by training?
       2           A.      No.
       3           Q.      Do you, help me understand what your
       4     education is so I know what your level of
       5     understanding about these products pharmaceuticals
       6     is.
       7           A.      Business administration.
       8           Q.      So if I just simply stated that it appears
       9     that Ms. Burns in this email said that there would be
      10     no reason to give, that there would be lots of
      11     reasons to not continue to give both amitriptyline
      12     and nortriptyline at the same time given the number,
      13     given the number of antidepressant types available
      14     that aren't lethal in OD.          Did I read that correctly?
      15           A.      Correct.
      16           Q.      Do you have any idea what that means?
      17           A.      My assumption would be in an overdose.
      18                   (DEPOSITION EXHIBIT 12 MARKED.)
      19           Q.      Do you recognize Exhibit 12, sir?
      20           A.      I do not.
      21           Q.      In the corner there do you see the Bates
      22     stamp number?
      23           A.      Yes.
      24           Q.      And can you read that for us?
      25           A.      OPS underscore 025463.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 102 of 136 PAGEID #:
                                     116307
                                                                   Steven Knight

                                                                        Page 102
       1          Q.       So you said you don't recognize it but do
       2     you know what this document is?
       3          A.       Yes.    It's a kind of a compliance
       4     monitoring that is filled out by DRC, in this case
       5     FMC A and B regards to Central Pharmacy Inpatient.
       6          Q.       FMC A and B is what?
       7          A.       Franklin Medical Center.
       8          Q.       Is this something that is specific to
       9     Central Pharmacy Inpatient?
      10          A.       Correct.
      11                   (DEPOSITION EXHIBIT 13 MARKED.)
      12          Q.       Do you recognize Exhibit 13, sir?
      13          A.       I do.
      14          Q.       And can you tell us what it is?
      15          A.       It is an invoice from Pharmacy Services to
      16     Department of Corrections.
      17          Q.       Specifically which facility with the
      18     Department of Corrections?
      19          A.       Southern Ohio Correctional Facility.
      20          Q.       And what is the Bates stamp number down
      21     there in the lower right-ish corner?
      22          A.       OPS underscore 025562.
      23          Q.       And what is this invoice for?
      24          A.       Midazolam, potassium chloride, potassium
      25     chloride, and rocuronium bromide.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 103 of 136 PAGEID #:
                                     116308
                                                                   Steven Knight

                                                                        Page 103
       1          Q.       Just so I understand because I am seeing
       2     three different dates on the invoices and three
       3     different invoice numbers.
       4          A.       Yes.
       5          Q.       This was turned over to us as one file so
       6     I just want to make sure I am understanding what I'm
       7     looking at here.       Would these invoices, are these
       8     three separate invoices?
       9          A.       Yes.
      10          Q.       So do these represent three separate
      11     purchase transactions?
      12          A.       Correct.
      13          Q.       And are each of these transactions of
      14     drugs to be provided from PSC to DRC Employee No. 1
      15     for use in executions?
      16          A.       Yes.
      17          Q.       Yes?
      18          A.       I don't specifically know what they're
      19     used for but, yes, they were provided to DRC Employee
      20     No. 1.
      21          Q.       Now, just so I understand, the date on the
      22     invoice, how did that correlate with the date of the
      23     transaction typically in these situations?
      24          A.       So the date of the transaction would be
      25     the date that the product is actually picked in our


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 104 of 136 PAGEID #:
                                     116309
                                                                   Steven Knight

                                                                        Page 104
       1     warehouse, picked, packed, what we consider shipped
       2     in our warehouse.        The invoice would be invoiced at a
       3     later date.
       4          Q.       So the date that says shipped date, is
       5     that the date of the actual transfer of the drugs
       6     from PSC's possession to DRC Employee No. 1 then on
       7     these documents?
       8          A.       Not a hundred percent true.           This could
       9     have been picked, packed, and done the night before
      10     and actually picked up like the next morning.
      11          Q.       But it's at least very close in time.
      12          A.       Yes.
      13          Q.       Would these kind of documents ever be
      14     backdated for any reason?
      15          A.       Never.
      16          Q.       Would they ever be front-dated in any
      17     situation?
      18          A.       Never.
      19                   (DEPOSITION EXHIBIT 14 MARKED.)
      20          Q.       Do you recognize Exhibit 14?
      21          A.       Yes.
      22          Q.       Take a second to flip through there and
      23     make sure that you know everything that's in here.
      24     Have you had a chance to look?
      25          A.       Yes.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 105 of 136 PAGEID #:
                                     116310
                                                                   Steven Knight

                                                                        Page 105
       1          Q.       So tell me what it is that I'm looking at
       2     here in the pages -- well, let me back up.
       3                   The Bates stamp in the corner starts at
       4     what number?
       5          A.       OPS underscore 025469.
       6          Q.       And are the numbers consecutive all the
       7     way through to the last page?
       8          A.       Yes.
       9          Q.       And that last page number is what?
      10          A.       OPS underscore 025487.
      11          Q.       Help me understand what it is that I'm
      12     looking at in these pages on Exhibit 14.
      13          A.       This is a packing slip from Ohio Pharmacy
      14     Services for a particular pick operation that we did.
      15          Q.       And looking through here the drugs that
      16     are listed in here are all drugs that are used for
      17     executions.      Is that your knowledge?         Or do you have
      18     knowledge that these are all drugs that were used or
      19     are used in Ohio's execution protocol?
      20          A.       I have not been involved that these are
      21     specifically used for that reason.
      22          Q.       Are these all drugs that would have been
      23     picked, packed, and shipped by Ohio Pharmacy Service
      24     Center at DRC Employee No. 1's request?
      25          A.       Yes.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 106 of 136 PAGEID #:
                                     116311
                                                                   Steven Knight

                                                                        Page 106
       1          Q.       So one of the questions I did have is it
       2     says Carrier on all of these things, these packing
       3     slips says Carrier and says "Athens Carrier."                My
       4     understanding is that DRC Employee No. 1 is the one
       5     personally picking these things up so I just want to
       6     make sure I understand what Athens Carrier means.
       7          A.       So any delivery to that facility that we
       8     would have made would have been on what we call our
       9     Athens route.
      10          Q.       So that's not like a private FedEx
      11     competitor or a courier or anything like that.
      12          A.       Oh, no.
      13          Q.       Gotcha.     And so when DRC Employee No. 1
      14     takes the drugs from the warehouse and then delivers
      15     them to SOCF, is that for PSC's purposes considered a
      16     delivery?
      17          A.       Could you restate that?
      18          Q.       I'm not trying to trick you or anything,
      19     I'm just trying to understand.            Like it says Athens
      20     Carrier and you said that means the route for
      21     delivery.
      22          A.       Yes.
      23          Q.       But it's my understanding DRC Employee
      24     No. 1 is the one who's actually literally driving
      25     that route for these drugs listed here in Exhibit 14.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 107 of 136 PAGEID #:
                                     116312
                                                                   Steven Knight

                                                                        Page 107
       1     So I guess I'm just wondering in that situation is
       2     DRC Employee No. 1 considered sort of delivering the
       3     drugs for PSC?
       4          A.       No.    We would consider that a customer
       5     pickup and when it's picked up by that person there
       6     was no true delivery done by us.
       7          Q.       So I guess that was part of my confusion
       8     why there would be a carrier listed if there's a
       9     customer pickup.
      10          A.       Just with technical system issues to
      11     change that for something different.             It's just not
      12     the most easy way to do.
      13                   (DEPOSITION EXHIBIT 15 MARKED.)
      14          Q.       Same question I'll ask you to identify the
      15     Bates number in the lower right-hand corner.
      16          A.       Okay.
      17          Q.       Do you recognize this Exhibit 15?
      18          A.       I do.
      19          Q.       And tell me what is comprised here in
      20     Exhibit 15.
      21          A.       This is a purchase order from Ohio
      22     Pharmacy Services to AmeriSourceBergen.
      23          Q.       That's what's on the first page, correct?
      24          A.       Correct.
      25          Q.       So the first page is Bates stamped number


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 108 of 136 PAGEID #:
                                     116313
                                                                   Steven Knight

                                                                        Page 108
       1     what?
       2          A.       OPS underscore 025488.
       3          Q.       And this first purchase order is dated
       4     when?
       5          A.       July 8, 2016.
       6          Q.       And it's for what product?
       7          A.       Midazolam.
       8          Q.       And it's from what vendor?
       9          A.       AmeriSourceBergen.
      10          Q.       Is West Ward Pharmaceuticals the
      11     manufacturer of that particular batch of midazolam?
      12          A.       That's correct.
      13          Q.       Help me understand what it means when it
      14     says "pack size 50."
      15          A.       That would indicate that this had 50 vials
      16     in that.     Actually I think would be 25 vials of
      17     2 milligrams.      So, or milliliters, sorry.
      18     50 milliliters.       Of that product.
      19          Q.       So the 50 if we were to do units on it 2
      20     would be 50 milliliters total, not the number of
      21     vials.
      22          A.       Correct.
      23          Q.       And that was for July 8, 2016, for
      24     midazolam.
      25                   Next page, what does that show us?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 109 of 136 PAGEID #:
                                     116314
                                                                   Steven Knight

                                                                        Page 109
       1          A.       Rocuronium bromide.
       2          Q.       Purchased when?
       3          A.       July 18 of 2016.
       4          Q.       From whom?
       5          A.       AmeriSourceBergen.
       6          Q.       The next page, what does the next page
       7     show us OPS underscore 025490?
       8          A.       That's a purchase order from Ohio Pharmacy
       9     Services to Gulf Coast Pharmaceuticals.
      10          Q.       And what was the date on that?
      11          A.       July 28, 2016.
      12          Q.       And so which vendor?
      13          A.       Gulf Coast Pharmaceuticals.
      14          Q.       And for what product?
      15          A.       Potassium chloride.
      16          Q.       The next page, well, before we get to that
      17     page let's stay on the one with Gulf Coast
      18     Pharmaceuticals.       So we've got product here from
      19     AmeriSourceBergen being sold at a time when my
      20     understanding is AmeriSourceBergen had the sort of
      21     sole contract with OPS; is that right?
      22          A.       No, that is not correct.
      23          Q.       Okay, help me understand why not.
      24          A.       It would, the sole contract would have
      25     been HG Smith at that time.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 110 of 136 PAGEID #:
                                     116315
                                                                   Steven Knight

                                                                        Page 110
       1          Q.       Premerger.
       2          A.       Premerger.
       3          Q.       Okay.    So then the next one there's a
       4     purchase order on 7/28/2016 from Gulf Coast
       5     Pharmaceuticals, that's not the company that had the
       6     sole source contract either, is it?
       7          A.       Correct.
       8          Q.       So do you have any knowledge why these
       9     purchases from AmeriSourceBergen in 2016 and Gulf
      10     Coast Pharmaceuticals Plus were made, in 2016 were
      11     made from those entities and not the --
      12          A.       Available product from that vendor.
      13          Q.       So the next page then on OPS underscore
      14     025491 shows us what?
      15          A.       Purchase order from Ohio Pharmacy Services
      16     to Gulf Coast Pharmaceuticals.
      17          Q.       On what date.
      18          A.       8/24/2016.
      19          Q.       And for what product?
      20          A.       Potassium chloride.
      21          Q.       So help me understand then when the
      22     product is not one that's sitting on the shelf in the
      23     warehouse but it's coming from Gulf Coast
      24     Pharmaceuticals or AmeriSourceBergen and it says
      25     date, what is that the date of?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 111 of 136 PAGEID #:
                                     116316
                                                                   Steven Knight

                                                                        Page 111
       1          A.       That is the date that the purchase order
       2     was created.
       3          Q.       So the date of the actual sale might be
       4     something different?         Or I guess help me understand,
       5     how do I know what the date of the sale is?                On these
       6     documents.
       7          A.       And the sale being from that vendor to us?
       8          Q.       Correct.
       9          A.       "Sale" is a little vague for me.
      10          Q.       What would you use?
      11          A.       Actual receipt of the product.
      12          Q.       Okay.
      13          A.       Actual shipment from them, actual when
      14     they invoiced, when the invoice was due, those are
      15     all different dates throughout this process.
      16          Q.       That's why you're the manager and I am
      17     just a lawyer asking you questions about this.
      18                   So the date of delivery it says 8/24/2016.
      19     Is that the date on which OPS received the products
      20     here on OPS underscore 025491?
      21          A.       It should not be, no.
      22          Q.       Should not be?
      23          A.       The date that we received it?
      24          Q.       No, down here below in the body that says
      25     delivery 8/24/2016.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 112 of 136 PAGEID #:
                                     116317
                                                                   Steven Knight

                                                                        Page 112
       1          A.       Sorry.     So that date is actually
       2     calculated automatically by the system based on the
       3     lead time that was put in for that particular vendor.
       4     So if a lead time was not put in for that vendor it
       5     would assume the same day.
       6          Q.       So the next page then, is that a similar,
       7     kind of reflecting a similar kind of transaction
       8     9/22/2016 from Gulf Coast Pharmaceuticals?
       9          A.       Exactly.
      10          Q.       Potassium chloride, rocuronium bromide.
      11                   The next page looks a little different but
      12     that just might be the scan.
      13          A.       Wow.
      14          Q.       There's some handwriting on page OPS
      15     underscore 025493.        Do you see that?
      16          A.       I do.
      17          Q.       Just in general what does this purchase
      18     order reflect?
      19          A.       The purchase order from Ohio Pharmacy
      20     Services to AmeriSourceBergen.
      21          Q.       Purchase from AmeriSourceBergen by Ohio
      22     Pharmacy Services?
      23          A.       Yes.
      24          Q.       Of what product?
      25          A.       Midazolam.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 113 of 136 PAGEID #:
                                     116318
                                                                   Steven Knight

                                                                        Page 113
       1          Q.       And approximately when?
       2          A.       10/3/2016.
       3          Q.       Now, down in the body of this document
       4     there's some handwriting.          Do you see that?
       5          A.       Yes.
       6          Q.       And what does that handwriting say?
       7          A.       $50 plus delivery fee.         Give a
       8     confirmation number and a hot shot.
       9          Q.       What does "hot shot" mean?
      10          A.       Hot shot means that it was delivered the
      11     same day.
      12          Q.       Okay.    Delivered from whom to whom?
      13          A.       AmeriSourceBergen to Pharmacy Service
      14     Center.
      15          Q.       Now, okay, the address I see on here for
      16     AmeriSourceBergen is Chicago, right?
      17          A.       Correct.
      18          Q.       Help me understand, well, first of all,
      19     was that product coming from Chicago?
      20          A.       No.
      21          Q.       And where was it coming from?
      22          A.       Columbus area.
      23          Q.       So does AmeriSourceBergen have like a
      24     facility here in Columbus?
      25          A.       Distribution center, yes.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 114 of 136 PAGEID #:
                                     116319
                                                                   Steven Knight

                                                                        Page 114
       1          Q.       Would there have been a particular reason
       2     why that would have been requested to be a hot shot?
       3          A.       The request would have been to have it in
       4     stock right away.
       5          Q.       And that was again on October 3, 2016, or
       6     thereabouts?
       7          A.       Yes.
       8          Q.       And the next page there shows what?
       9          A.       A purchase order to Capital Wholesale from
      10     Ohio Pharmacy Service Center.
      11          Q.       On approximately what date?
      12          A.       10/24/2016.
      13          Q.       For what product?
      14          A.       Midazolam.
      15          Q.       The next page shows us what?
      16          A.       This is a purchase order to Capital
      17     Wholesale from Pharmacy Service Center.
      18          Q.       And what date?
      19          A.       11/25/2016.
      20          Q.       And do we know for what product?
      21          A.       We do.
      22          Q.       What product is that?
      23          A.       Midazolam.
      24          Q.       And how do we know that?          Because I don't
      25     see the name there.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 115 of 136 PAGEID #:
                                     116320
                                                                   Steven Knight

                                                                        Page 115
       1          A.       Yeah.    If you see the 210282551V, that is
       2     our internal product number.
       3          Q.       So that's OPS's internal product number
       4     for midazolam?
       5          A.       Midazolam, that strength, that pack size,
       6     all of that.      Specific.
       7          Q.       And again at that time in 2016 Capital
       8     Wholesale Drug was not the contract vendor with OPS,
       9     correct?
      10          A.       Correct.
      11          Q.       So this would have been a special order
      12     outside of the ordinary transaction procedures?
      13          A.       Correct.
      14          Q.       Next page shows us what?
      15          A.       Purchase order from Ohio Pharmacy Service
      16     to AmeriSourceBergen.
      17          Q.       Dated when?
      18          A.       12/30/2016.
      19          Q.       Now I see it says revision number 1.              What
      20     does that mean?
      21          A.       Because of where this, because this was a
      22     historical document that was printed, it had a format
      23     showed revision 1 which would have been the very
      24     first printing of it.
      25          Q.       So the purchase date or date of this order


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 116 of 136 PAGEID #:
                                     116321
                                                                   Steven Knight

                                                                        Page 116
       1     is 12/30/2016 for what product?
       2          A.       I'll have to look back and see.
       3                   Potassium chloride.
       4          Q.       And you know that based on what?
       5          A.       The PSC internal part number.
       6          Q.       Next page same kind of questions, explain
       7     for us what we're seeing here, the date and the
       8     product.
       9          A.       Purchase order from Pharmacy Service
      10     Center to Capital Wholesale on 12/30/2016 for
      11     midazolam.
      12          Q.       Next page, same questions.
      13          A.       Purchase order from Pharmacy Service
      14     Center to Capital Wholesale Drug January 3, 2017, for
      15     midazolam.
      16          Q.       Next page?
      17          A.       Purchase order from Pharmacy Service
      18     Center to AmeriSourceBergen on 4/11/2017 for I
      19     believe that was potassium chloride.             Potassium
      20     chloride.
      21          Q.       Next page?
      22          A.       Purchase order from Pharmacy Service
      23     Center to Gulf Coast Pharmaceuticals on April 12,
      24     2017, for rocuronium bromide from Gulf Coast.
      25          Q.       Next page?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 117 of 136 PAGEID #:
                                     116322
                                                                   Steven Knight

                                                                        Page 117
       1          A.       Purchase order from Pharmacy Service
       2     Center to AmeriSourceBergen for midazolam on
       3     4/21/2017.
       4          Q.       Now, 210282551V, that's midazolam?
       5          A.       Let me verify.
       6                   No, it is midazolam.
       7          Q.       But just a different size bottle,
       8     different concentration maybe than the midazolam
       9     shown on page 1 of Exhibit 15, because those numbers
      10     don't seem to match up.
      11          A.       Correct.     It's 10 milligrams for 2 ML and
      12     2 ML vial.     2551 is also midazolam but it's
      13     5 milligrams per ML.
      14          Q.       Okay.    The next page same questions as to
      15     what we're seeing here.
      16          A.       Is that ending in 502?
      17          Q.       Yes.
      18          A.       Again, that would be a purchase order from
      19     PSC to AmeriSourceBergen on 11/8/2017 for midazolam
      20     again.
      21          Q.       Next page?
      22          A.       Purchase order from Pharmacy Service
      23     Center to Gulf Coast for potassium chloride.
      24          Q.       Next page, same thing.
      25          A.       Correct.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 118 of 136 PAGEID #:
                                     116323
                                                                   Steven Knight

                                                                        Page 118
       1          Q.       Potassium chloride order from who?
       2          A.       This would have been a credit card
       3     payment.     On this document I can't tell you for sure
       4     who it was.
       5          Q.       Okay, fair enough.        But if we found
       6     another document that showed a purchase on or about
       7     11/27/2017 for a quantity of potassium chloride,
       8     would we be able to accurately conclude that the
       9     vendor for that would be whoever is listed on that
      10     other document that was a vendor listed?
      11          A.       Typically we're not going to have multiple
      12     purchase orders for the same purchase.
      13          Q.       A purchase order and invoice are two
      14     different things, right?
      15          A.       Correct.     A purchase order is the
      16     commitment from us to the vendor that we are wanting
      17     to buy it.     An invoice from the vendor would be that
      18     you got this product, now you're going to pay for it.
      19          Q.       So I guess I'm just trying to figure out
      20     how we can be able to know who the vendor is on this
      21     particular product, OPS underscore 025504, credit
      22     card payment.      If, for instance, we found an invoice
      23     that corresponds to this purchase would we be able to
      24     accurately conclude that was the vendor?
      25          A.       I would say if that invoice shows that


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 119 of 136 PAGEID #:
                                     116324
                                                                   Steven Knight

                                                                        Page 119
       1     there is no payment due.
       2          Q.       Okay.
       3          A.       Because we would have paid this with a
       4     credit card.
       5          Q.       I gotcha.      Good point.
       6                   The next page here.
       7          A.       Yes.
       8          Q.       It shows us what?
       9          A.       Purchase order from Ohio Pharmacy Services
      10     to Gulf Coast on 8/1/2018 for rocuronium bromide.
      11          Q.       And when you say Gulf Coast you mean that
      12     is shorthand for Gulf Coast Pharmaceuticals Plus?
      13          A.       Sorry, yes.
      14          Q.       Next page?
      15          A.       Purchase order from Ohio Pharmacy Services
      16     to Gulf Coast Pharmaceuticals Plus on 9/19/2018 for
      17     potassium chloride.
      18          Q.       Last page?
      19          A.       Purchase order from Ohio Pharmacy Service
      20     Center to AmeriSourceBergen on 1/9/2019 for
      21     midazolam.
      22                   MS. CARWILE:      Are you going to be going
      23     through page by page of any of other ones?
      24                   MR. BOHNERT:      I think that will probably
      25     solve this.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 120 of 136 PAGEID #:
                                     116325
                                                                   Steven Knight

                                                                        Page 120
       1                   MS. CARWILE:      Because it's past 1:30 and
       2     there's multiple pages.         And we've skipped lunch.
       3                   MR. BOHNERT:      Let me go with this, I do
       4     want to make sure that I have a way that I can have
       5     confirmed that these are authentic and that they are
       6     what they show to be.
       7                   MS. FRANKE:      That's fine, we just want to
       8     break for lunch if you want to do that.
       9                   MS. STRAIT:      We can stipulate to that.          We
      10     don't need you to go through page by page.
      11                   MR. BOHNERT:      I'm not sure if you need to
      12     stipulate to that or you need to stipulate to that.
      13                   MS. CARWILE:      I just was going to say if
      14     you want to go through them page by page, we need a
      15     break and we need lunch.          I don't care if you want to
      16     go through page by page.
      17                   MR. BOHNERT:      I'd rather not.        We've got a
      18     midnight deadline for a whole bunch of other stuff,
      19     so every minute that we spend here I'm backing up
      20     against a midnight deadline.
      21                   If we can come up with a way to agree we
      22     don't have to have him to identify that these are,
      23     that they reflect purchases as they say they are and
      24     they're authentic, we can.
      25                   MS. CARWILE:      I think we can work


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 121 of 136 PAGEID #:
                                     116326
                                                                   Steven Knight

                                                                        Page 121
       1     something out.       They're not my documents so I can say
       2     I can let you know that I can note that these, if
       3     they have a Bates stamp that these are what was
       4     produced to you, what I had received from OPS and we
       5     can probably work something out with OPS that these
       6     are their documents.         We can work it out I think
       7     after the deposition.
       8                   MS. STRAIT:      So these documents were all
       9     produced by OPS.
      10                   MS. CARWILE:      Correct.
      11                   MS. STRAIT:      And they're reflective of
      12     Bates numbers then why can't we simply stipulate that
      13     these are true and correct copies of documents that
      14     were in the possession of OPS?
      15                   MR. BOHNERT:      That's what I say, I don't
      16     know whether that's your stipulation or your
      17     stipulation.
      18                   MS. STRAIT:      I would be happy to stipulate
      19     to that, OPS is willing to stipulate to that.
      20                   MS. FRANKE:      I haven't looked through
      21     them.
      22                   MS. STRAIT:      These are all Bates stamped
      23     by OPS, what else would they be?
      24                   MS. CARWILE:      The only ones that I would
      25     want to verify would be the Excel spreadsheets.                 I'm


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 122 of 136 PAGEID #:
                                     116327
                                                                   Steven Knight

                                                                        Page 122
       1     not saying you would have changed anything but to be
       2     able to tell whether they are the same document we
       3     would have to compare with what we had produced
       4     because it was a native and could be changed.
       5                   MR. BOHNERT:      We can do an affidavit.
       6                   MS. CARWILE:      We can do an affidavit.
       7                   MR. BOHNERT:      We just did Exhibit 15.
       8     This will be marked as 16.
       9                   (DEPOSITION EXHIBIT 16 MARKED.)
      10          Q.       (By Mr. Bohnert) For purposes of the
      11     record do you recognize what Exhibit 16 is?
      12          A.       I do.
      13          Q.       And does it contain, well, you tell me
      14     what it contains just so we can make sure that we're
      15     all on the same page on the record.             Not page by
      16     page, just generally what is in this Exhibit 16.
      17          A.       Okay.    Generally it is our invoice, Ohio
      18     Pharmacy Services invoice to Department of
      19     Corrections, Southern Ohio Correctional Facility for
      20     products purchased by them just detail behind it.
      21          Q.       And it is OPS underscore 000740 through
      22     OPS under score on 000757, did I read that correctly?
      23          A.       Correct.
      24          Q.       So that's Exhibit 16.
      25                   (DEPOSITION EXHIBIT 17 MARKED.)


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 123 of 136 PAGEID #:
                                     116328
                                                                   Steven Knight

                                                                        Page 123
       1          Q.       Do you recognize what the documents are
       2     here in Exhibit 17?
       3          A.       I do.
       4          Q.       And just for the record can you tell us
       5     what they are in general?
       6          A.       They are invoices from our vendors to the
       7     Ohio Pharmacy Services.
       8          Q.       And is it for drugs that have been
       9     requested by DRC Employee No. 1?
      10          A.       Generally speaking, yes.
      11          Q.       That's Exhibit 17.        So as I see it OPS
      12     underscore 025508 through the last page of that
      13     document, that exhibit is OPS underscore 025529, did
      14     I read that correctly?
      15          A.       Yes.
      16                   (DEPOSITION EXHIBIT 18 MARKED.)
      17          Q.       Do you recognize what Exhibit 18 is?
      18          A.       I do.
      19          Q.       And just in general can you tell us what
      20     that document appears to be?
      21          A.       An invoice from Ohio Pharmacy Services to
      22     Department of Corrections, Southern Ohio Correctional
      23     Facility with backup documentation.
      24          Q.       And is the first Bates number OPS
      25     underscore 025530?


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 124 of 136 PAGEID #:
                                     116329
                                                                   Steven Knight

                                                                        Page 124
       1          A.       Yes.
       2          Q.       And the last one OPS underscore 025547?
       3          A.       Yes.
       4          Q.       Just had a quick question about a page in
       5     the middle of it, OPS underscore 025537 appears to be
       6     a check from ODRC Operations Support Center to Ohio
       7     Pharmacy Services.        Do I understand that correctly?
       8          A.       That's correct.
       9          Q.       And how much did that appear to be?
      10          A.       $20,000.
      11          Q.       And there's a handwritten note on the
      12     bottom there above a stamp and what does that
      13     handwritten note say?
      14          A.       "Front load."
      15          Q.       What does that mean?
      16          A.       Department of Corrections provides money
      17     upfront to us that we, as we invoice against those,
      18     against that so it's not a bill and pay and bill and
      19     pay, bill and pay, it's just.
      20          Q.       Advance?
      21          A.       An advance.
      22          Q.       Or an account they can draw on?
      23          A.       Yes.
      24                   (DEPOSITION EXHIBIT 19 MARKED.)
      25          Q.       Do you recognize the documents that are in


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 125 of 136 PAGEID #:
                                     116330
                                                                   Steven Knight

                                                                        Page 125
       1     Exhibit 19?
       2          A.       I do.
       3          Q.       And what do they appear to be?
       4          A.       These are purchase orders from Ohio
       5     Pharmacy Service Center to vendors along with
       6     invoices from that particular vendor for that
       7     purchase order.
       8          Q.       First page is OPS underscore 025548,
       9     right?
      10          A.       Yes.
      11          Q.       And the last page is OPS underscore
      12     025561; is that right?
      13          A.       Yes.
      14          Q.       Real quick on page OPS underscore 025554,
      15     let me know when you're there.
      16          A.       Okay.
      17          Q.       There's a handwritten note that appears to
      18     me to say "call me" on the bottom of this toward the
      19     bottom of this document.          This purchase order is
      20     regarding potassium chloride on 11/22/2017.                Do you
      21     have any idea what that involves, that handwritten
      22     note?
      23          A.       I do not.
      24          Q.       Do you have any idea who wrote that?
      25                   MS. CARWILE:      I'm going to instruct if


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 126 of 136 PAGEID #:
                                     116331
                                                                   Steven Knight

                                                                        Page 126
       1     it's a name to use a person number designation.
       2          Q.       Sorry, I should have clarified.
       3          A.       And I don't know that I can make specific
       4     even that it would have been a sourcing analyst's
       5     handwriting.
       6          Q.       And who would that have been a message to?
       7     Same issues, don't give me the names specifically
       8     unless it was to you.
       9          A.       My speculation would have been this would
      10     have been to the vendor.          This would have been a fax
      11     or an email type purchase order.
      12          Q.       And the last I believe is Exhibit 20.
      13                   (DEPOSITION EXHIBIT 20 MARKED.)
      14          Q.       Do you recognize Exhibit 20, sir?
      15          A.       I do.
      16          Q.       And what is it for us?
      17          A.       It's the Master Selection List of the, in
      18     this case appears that it's just pharmaceuticals that
      19     we offer for our customers to buy.
      20          Q.       So would this be like sort of an
      21     inventory, not an inventory but like a shopping
      22     catalog if I were a potential customer?
      23          A.       Yes.
      24          Q.       And this was prepared as of when?
      25          A.       6/26/2019.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 127 of 136 PAGEID #:
                                     116332
                                                                   Steven Knight

                                                                        Page 127
       1          Q.       And for the record it's OPS underscore
       2     015155; is that right?
       3          A.       Yes.
       4          Q.       All the way through the backside last page
       5     is OPS underscore 015224.          Did I read that correctly?
       6          A.       Yes.
       7          Q.       Now, rather than going through the drugs
       8     in here, just as a general proposition if a drug, a
       9     pharmaceutical is listed in this Master Selection
      10     Listing Items, does that mean that OPS has it already
      11     in stock?
      12          A.       No.
      13          Q.       Does it mean that OPS already has it in
      14     stock or could go get it in the marketplace
      15     relatively easily?
      16          A.       Yes.
      17          Q.       So in other words to say it differently,
      18     if a drug is listed in this Master Selection Listing
      19     Items it would be able, DRC would be able to easily
      20     purchase any of these drugs.
      21          A.       Yes.
      22          Q.       The last is just questions about
      23     confirming about searches.          So just to wrap up,
      24     Steve, can you confirm under oath here for me today
      25     that OPS conducted a diligent and volunteer search of


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 128 of 136 PAGEID #:
                                     116333
                                                                   Steven Knight

                                                                        Page 128
       1     all documents and records in its possession, custody,
       2     and control that would be responsive to the subpoena
       3     that was served on you by us and it's understood that
       4     includes a different state agency did the actual
       5     email or did the off-site records searches for
       6     documents that were already in their possession?
       7                   MS. CARWILE:      I'd like to caveat that a
       8     little bit.      It would be based on the agreed-upon
       9     search term list between counsel.
      10                   MR. BOHNERT:      Indeed.
      11          A.       Yes.
      12          Q.       And can you confirm under oath for us that
      13     the documents and records produced by OPS in response
      14     to the subpoena issued by Plaintiff Jackson are
      15     authentic records maintained by OPS in the ordinary
      16     course of its business?
      17          A.       Yes.
      18          Q.       And can you confirm that OPS has produced
      19     all responsive emails including involving DRC
      20     Employee No. 1 and any documents showing requests or
      21     inquiries regarding drugs that would be used for
      22     executions?
      23          A.       Again, based on the search list that was
      24     agreed upon?
      25          Q.       I mean, yeah, that would be the list of.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 129 of 136 PAGEID #:
                                     116334
                                                                   Steven Knight

                                                                        Page 129
       1                   MS. CARWILE:      He was included in the list.
       2            A.     Yeah.
       3            Q.     So just to clarify, is it true that there
       4     are no emails from or to DRC Employee No. 1 and OPS
       5     in the discovery production that we received from
       6     you?
       7            A.     Correct.
       8            Q.     And just to state the obvious then, can
       9     you confirm that means there were no emails whether
      10     as an inquiry or a request as we've used those terms
      11     here today involving DRC Employee No. 1 and OPS
      12     regarding amitriptyline?
      13          A.       Yes.
      14          Q.       And same as to secobarbital?
      15          A.       Yes.
      16                   MR. BOHNERT:      One second to confer.
      17                   So believe it or not I don't have any
      18     further questions at this time.            I mean per our
      19     agreement if there are any questions or anything
      20     based on, the way I'd like to leave it is if on
      21     further review on those documents that we didn't go
      22     through page by page if there's a question about what
      23     something means so that something I can contact you,
      24     Ms. Carwile, and get an explanation whether that
      25     means that you can explain to me and I will take the


                         www.IntegrityReportingGroup.com
                                   614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 130 of 136 PAGEID #:
                                     116335
                                                                   Steven Knight

                                                                        Page 130
       1     representation or speaking directly with your client?
       2                   MS. CARWILE:      We can work that out, yes.
       3                   MR. BOHNERT:      And then the only question
       4     then would be the issue of the review.              My
       5     understanding is you said you would like to still
       6     retain your right to review.
       7                   MS. CARWILE:      Yes.
       8                   MR. BOHNERT:      So I have no further
       9     questions.
      10                   MS. STRAIT:      I do have extremely briefly.
      11                                    --|--
      12                                EXAMINATION
      13     BY MS. STRAIT:
      14          Q.       You were asked during this deposition
      15     whether you had checked on the availability of
      16     pentobarbital and you indicated, which is also known
      17     as Nembutal and you indicated that you had checked
      18     and it is available on the marketplace.
      19                   My question is is it available for OPS to
      20     purchase on the, for the Department of Rehabilitation
      21     and Corrections?       Do you remember or not know?
      22          A.       To my response at that second I believe
      23     that is true.
      24          Q.       Let me rephrase the question.            Do you
      25     recall back in 2014 or thereabouts, you said you've


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 131 of 136 PAGEID #:
                                     116336
                                                                   Steven Knight

                                                                        Page 131
       1     been in your position since approximately 2013 or
       2     2014?
       3          A.       Correct.
       4          Q.       Do you recall that there was an attempt to
       5     purchase pentobarbital also known as Nembutal and the
       6     manufacturer turned down OPS because it believed OPS
       7     was going to be diverting those drugs to the
       8     Department of Rehabilitation and Corrections?
       9          A.       Not to my knowledge.
      10          Q.       Then you're not familiar with what
      11     happened at that time.
      12          A.       That's correct.
      13          Q.       Have you attempted to purchase
      14     pentobarbital?
      15          A.       I have not.
      16          Q.       Are you aware that pentobarbital is, the
      17     manufacturer has restricted the use for veterinary
      18     purposes and in humans to only be distributed to
      19     hospitals for treatment of epilepsy?
      20          A.       I am not.
      21          Q.       You're not familiar with that at all?
      22          A.       No.
      23          Q.       And have you made any attempt to actually
      24     purchase pentobarbital?
      25          A.       No.


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 132 of 136 PAGEID #:
                                     116337
                                                                   Steven Knight

                                                                        Page 132
       1                   MS. STRAIT:      I think that's it.
       2                   MR. BOHNERT:      I have no further questions.
       3     Just want to thank you or your time today.               I know
       4     it's warm, been a longer day that I anticipated but I
       5     very much appreciate you helping me understand a lot
       6     of this stuff that, frankly, I didn't know a lot of
       7     this stuff, so very much appreciate it.
       8                   THE WITNESS:      Thank you.
       9                   (Whereupon, at 1:54 p.m., the deposition
      10     was concluded and signature was not waived.)
      11                                    --|--
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 133 of 136 PAGEID #:
                                     116338
                                                                   Steven Knight

                                                                        Page 133
       1                                  AFFIDAVIT
       2     State of Ohio             )
                                       ) SS:
       3     County of _______________ )
       4            I, STEVEN KNIGHT, do hereby certify that I
             have read the foregoing transcript of my deposition
       5     given on Wednesday, August 7, 2019; that together
             with the correction page attached hereto noting
       6     changes in form or substance, if any, it is true and
             correct.
       7
       8                                   ____________________________
                                                     STEVEN KNIGHT
       9
      10            I do hereby certify that the foregoing
             transcript of the deposition of STEVEN KNIGHT was
      11     submitted to the witness for reading and signing;
             that after he had stated to the undersigned Notary
      12     Public that he had read and examined his deposition,
             he signed the same in my presence on the ________ day
      13     of ______________________, 2019.
      14
                                           ____________________________
      15                                   Notary Public
      16
      17     My commission expires _________________, ________.
      18                                    --|--
      19
      20
      21
      22
      23
      24
      25


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 134 of 136 PAGEID #:
                                     116339
                                                                   Steven Knight

                                                                        Page 134
       1                                CERTIFICATE
       2     State of Ohio                     )
                                               )   SS:
       3     County of Franklin                )
       4            I, Julieanna Hennebert, RPR and RMR, the
             undersigned, a duly qualified and commissioned notary
       5     public within and for the State of Ohio, do certify
             that, before giving his deposition, STEVEN KNIGHT was
       6     by me first duly sworn to testify to the truth, the
             whole truth, and nothing but the truth; that the
       7     foregoing is the deposition given at said time and
             place by STEVEN KNIGHT; that I am neither a relative
       8     of nor employee of any of the parties or their
             counsel and have no interest whatever in the result
       9     of the action.
      10            IN WITNESS WHEREOF, I hereunto set my hand and
             official seal of office on this 8th day of August,
      11     2019.
      12
                                      ________________________________
      13                              Julieanna Hennebert, RPR, RMR,
                                      and Notary Public in and for the
      14                              State of Ohio.
      15     My commission expires February 19, 2023.
      16     (3038-JLH)
      17                                    --|--
      18
      19
      20
      21
      22
      23
      24
      25


                        www.IntegrityReportingGroup.com
                                  614.875.5440
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 135 of 136 PAGEID #:
                                     116340
Case: 2:11-cv-01016-EAS-MRM Doc #: 2415-1 Filed: 08/28/19 Page: 136 of 136 PAGEID #:
                                     116341
